Exhibit 10.1
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[*****]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission.
Development and License
Agreement
(Insulin)
     THIS DEVELOPMENT AND LICENSE AGREEMENT (the “Agreement”) is entered into as
of 20 December, 2010 (the “Effective Date”) by and between and EMISPHERE
TECHNOLOGIES, INC., a Delaware corporation having an address at 240 Cedar Knolls
Road, Cedar Knolls, NJ 07927, USA (“Emisphere”) and NOVO NORDISK AS, a Danish
corporation having an address at Novo Allé, 2880 Bagsvaerd, Denmark (“Novo
Nordisk”).
RECITALS
     WHEREAS, Emisphere is a biopharmaceutical company specializing in the
discovery, development, and commercialization of proprietary drug delivery
technology;
     WHEREAS, Novo Nordisk is a leading global health care company engaged in
the research, development and commercialization of pharmaceutical products;
     WHEREAS, in May 2010 Emisphere and Novo Nordisk entered into the Option
Agreement (as defined below)
     WHEREAS, on 14 October 2010 Novo Nordisk exercised its option under
Section 3.5 of the Option Agreement to negotiate this Development and License;
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1. Definitions and Interpretation
1.1 The following words have the following meaning when used in this Agreement.
“Affiliate” means any corporation, company, partnership, joint venture or other
entity which Controls, is Controlled by, or is under common Control with a
Party, as the case may be. For the purpose of this definition, “Control” means
the ownership of more than

1



--------------------------------------------------------------------------------



 



fifty percent (50%) of the issue share capital or the legal power to direct or
cause the direction of the general management and policies of the Party in
question. For purposes of this definition, MHR Capital Partners Master Account
LP, MHR Capital Partners (100) LP, MHR Institutional Partners II LP, MHR
Institutional Partners IIA LP and their owners and their affiliates are not
Affiliates of Emisphere. For purposes of this definition, Novo A/S and the Novo
Nordisk Foundation and their affiliates are not Affiliates of Novo Nordisk.
“API” means active pharmaceutical ingredient.
“Auditor” shall have the meaning provided in Section 7.6.
“Background Intellectual Property” means all Intellectual Property in existence
and Controlled by a Party prior to the effective date of 25 May 2010 of the
Option Agreement or conceived by a Party independently during the term of the
Option Agreement or this Agreement and that is used in connection with the work
performed during the term of this Agreement.
“Calendar Year” means, for the first calendar year, the period commencing on the
Effective Date and ending on December 31 of the calendar year during which the
Effective Date occurs, and each successive twelve-month period commencing on
January 1 and ending on December 31.
“Carrier” means synthetic chemical compounds, including pharmaceutically
acceptable salts, solvates, and polymorphs identified by Emisphere for use in
oral delivery of therapeutics molecules and that are claimed or disclosed in
Emisphere Patent Rights or are Controlled by Emisphere.
“Carrier [*****]” means the Carrier whose structure is shown in Exhibit A.
“Commercially Reasonable Efforts” means such application of effort and resources
by the relevant Party as would be consistent with its actions in respect of a
product or compound Controlled by such Party, which is of similar market
potential and at a similar stage in its development or product life, taking into
account, without limitation, with respect to a product issues of safety and
efficacy, product profile, the proprietary position of the product, the then
current competitive environment for the product and the likely timing of the
product’s entry into the market, the regulatory environment of the product, and
other relevant scientific, technical and commercial factors. Notwithstanding the
foregoing, to the extent that the performance of a Party’s responsibilities
hereunder is adversely affected by the other Party’s failure to perform its
responsibilities hereunder, such Party will not be deemed to have failed to use
its Commercially Reasonable Efforts in performing such responsibilities.
“Confidential Information” means confidential and proprietary technical,
commercial and other information, know-how, drawings, specifications, models
and/or designs relating to the design, development, manufacture, production,
registration (including but not limited to information relating to safety,
adverse events and recalls), promotion,

2



--------------------------------------------------------------------------------



 



distribution, marketing, performance, sale or use of the Licensed Product(s) and
information concerning business transactions or associations including other
technical or commercial co-operation or collaborative arrangements or financial
arrangements with other persons or bodies or customers (existing or potential or
otherwise) or licensors or licensees. Confidential Information includes without
limitation and without prejudice to the generality of the foregoing:

  (i)   all experimental, manufacturing, process, analytical, packaging,
product, warehousing, quality control and quality assurance and marketing
specifications, standards, procedures, processes, methods, instructions and
techniques, samples, prototypes, formulae, writings of any kind, opinions or
otherwise unwritten data or in the form of computer software or computer
programs or any part thereof in any code or language relating to the Licensed
Product(s);     (ii)   all data and proprietary know-how relating to the
Carriers, Products and/or Licensed Product(s);     (iii)   any biological,
chemical or physical materials exchanged under this Agreement in relation to the
Licensed Product(s);     (iv)   information necessary or useful in obtaining
registration or approval from any Regulatory Authority in relation to a Licensed
Product;     (v)   all other information and other material supplied to or
received by a Party on a confidential basis pursuant to this Agreement;     (vi)
  any reports provided under this Agreement; and     (vii)   the terms of this
Agreement.

“Control” or “Controlled” means with respect to a particular item, material,
information or Intellectual Property, that a Party, as of the Effective Date of
this Agreement and during its Term, (i) owns or has a license to and (ii) that
the Party has the ability to use or grant licenses or sublicenses to without
violating the terms of any agreement with any Third Party.
“Covered by” means, with respect to any Licensed Product, that the manufacture,
use, offer for sale, sale or importation of such Licensed Product(s) would (if
such activity were performed by a Third Party) infringe an Issued Patent Claim.
“Deselection Notice” will have the meaning provided in Section 2.2 (h).
“Due Diligence Request” will have the meaning provided in Section 2.2 (h).
“D&C Event” will have the meaning provided in Section 3.2.

3



--------------------------------------------------------------------------------



 



“EMA” means the European Medicines Agency, a decentralised agency of the
European Union responsible for the scientific evaluation of medicines developed
by pharmaceutical companies for use in the European Union, or any successor
agency thereto.
“Emisphere Alternative Patent For Extension” shall have the meaning provided in
Section 8.2 (f) (Patent Term Extension)
“Emisphere Background Intellectual Property” means Background Intellectual
Property solely related to the Program Carriers or to any Program Carriers
formulated with any APIs and, in each case, Controlled by Emisphere.
“Emisphere Change of Control to a Novo Nordisk Technological Competitor” shall
mean the acquisition by a Novo Nordisk Technological Competitor of greater than
fifty percent (50%) of the shares of Emisphere’s capital stock, the holders of
which have general voting power under ordinary circumstances to elect at least a
majority of Emisphere’s board of directors.
“Emisphere Foreground Intellectual Property” means Intellectual Property arising
from work performed under the Option Agreement or this Agreement relating to the
Program Carriers, whether conceived, discovered, reduced to practice or writing,
generated or developed by the employees, agents or consultants of Emisphere and
its Affiliates or by the employees, agents or consultants of Novo Nordisk and
its Affiliates.
“Emisphere Intellectual Property” means Emisphere Background Intellectual
Property and Emisphere Foreground Intellectual Property.
“Exclusive Program Carrier” will have the meaning provided in Section 2.2 (a).
“Excluded Carrier List” means the list of Carriers provided in Exhibit E, as may
be amended from time to time by Emisphere at its sole discretion and where such
amended list is provided by Emisphere to Novo Nordisk in writing.
“Excluded API List” means the list of APIs provided in Exhibit F, as may be
amended from time to time by Emisphere at its sole discretion and where such
amended list is provided by Emisphere to Novo Nordisk in writing.
“FDA” means the United States Food and Drug Administration, or any successor
agency thereto having the administrative authority to regulate the marketing to
human pharmaceutical products or biological therapeutic products, delivery
systems and devices in the United States of America.
“First Commercial Sale” means, in a country, the first commercial sale in that
country by Novo Nordisk or its Affiliates or a sublicensee of a Licensed
Product(s) to a Third Party following receipt of Marketing Approval to sell such
Licensed Product(s) in such country. Sales for clinical studies, compassionate
use, named patient programs, sales under a treatment IND, any non-registrational
studies, or any similar instance where the Licensed Product(s) is sold at cost
or supplied without charge such as clinical supplies,

4



--------------------------------------------------------------------------------



 



free samples (promotional or otherwise) or as donations (for example to
non-profit institutions or government agencies for a non-commercial purpose)
shall not constitute a First Commercial Sale.
“First Party” will have the meaning provided in Section 9.4 (Indemnification)
“Foreground Intellectual Property” means all Intellectual Property arising from
work performed under the Option Agreement or this Agreement whether conceived,
discovered, reduced to practice or writing, generated or developed by the
employees, agents or consultants of Emisphere or its Affiliates or by the
employees, agents or consultants of Novo Nordisk or its Affiliates.
“Formulation Intellectual Property” means all Intellectual Property arising from
work performed under this Agreement after the Effective Date that relates to
Know-How and Patent Rights that claim formulations of [*****] with Carriers
conceived, discovered, reduced to practice or writing, generated or developed by
the employees, agents or consultants of Emisphere or its Affiliates or by the
employees, agents or consultants of Novo Nordisk or its Affiliates.
“GLP-1 Development and License Agreement” means the Development and License
Agreement between Emisphere and Novo Nordisk with an effective date as of 21
June 2008, as amended by the Side Letter dated 9 March 2009 and the Amendment
with an effective date of 13 November 2008 as may be further amended from time
to time.
“Indication” means a separate and distinct disease, disorder or medical
condition, in humans, that a Licensed Product is intended to treat, prevent
and/or ameliorate.
“Insulin(s)” means [*****].
“Intellectual Property” means Know-How and Patent Rights.
“Issued Patent Claim” means, on a country by country basis, a claim of an issued
patent that Covers Licensed Product(s) and that has not:
(a) lapsed, expired, been formally disclaimed by written submission to any US or
foreign patent office, withdrawn, cancelled or abandoned; or
(b) been held revoked, invalid or unenforceable in an unappealable or unappealed
decision of a court or other body of competent jurisdiction.
If there should be two or more decisions within the same country which are
conflicting with respect to the invalidity or unenforceability of the same
claim, the unappealed or unappealable decision of the highest tribunal shall
thereafter control.
“Know-how” means ideas, concepts, discoveries, inventions, developments and
non-public, confidential or proprietary trade secrets, techniques,
methodologies,

5



--------------------------------------------------------------------------------



 



modifications, innovations, improvements, designs and design concepts, and any
other information that is necessary or useful for the research, development,
manufacture, use, import, export, sale, offer for sale, transfer, or regulatory
approval of products or processes, including but not limited to technical
information, expertise, processes, techniques, specifications, formulas,
procedures, protocols, and data, results and other information generated or
developed through experiments and testing.
“Licensed Know-how” means Know-How Controlled by Emisphere that is directed to
the Program Carrier(s), the Licensed Product(s), or their use or
production/manufacturing, and which is necessary or useful for the research,
development, manufacture, use, import, export, sale, offer for sale, transfer,
and/or regulatory approval of Licensed Product(s). Licensed Know-How shall in
addition include Know-How Controlled by Emisphere developed during the term of
this Agreement that is related to the Program Carrier(s) or the Licensed
Product(s), their use or production/manufacturing, and which is necessary or
useful for the research, development, manufacture, use, import, export, sale,
offer for sale, transfer, and/or regulatory approval of Licensed Product(s).
Licensed Know-How does not include Know-How which (i) at the time of disclosure
by Emisphere to Novo Nordisk was already in the public domain through no
wrongful act of Novo Nordisk; (ii) prior to the disclosure by Emisphere to Novo
Nordisk, or the development by Emisphere or Novo Nordisk under this Agreement,
was already in Novo Nordisk’s possession from a Third Party source that was
under no obligation to Emisphere to keep such information confidential, or from
Emisphere without any obligation of confidentiality on the part of Novo Nordisk;
or (iii) was developed independently by Novo Nordisk, outside of the Option
Agreement and this Agreement, without the assistance of Emisphere and without
any use of Confidential Information Controlled by Emisphere.
“Licensed Product(s)” means any pharmaceutical formulation suitable for
administration to humans where such formulation contains at least one Product as
the sole API in combination with a Program Carrier.
“Licensed Patents” means (i) any Patent Rights directed to the Emisphere
Intellectual Property; and (ii) any other Patent Rights Controlled by Emisphere
having at least one Issued Patent Claim that would be infringed by the
manufacture, import, use, offering for sale, or sale of a Licensed Product(s)
(if such activity were performed by a Third Party).
“Marketing Approval” means, based on an application filed with a Regulatory
Authority for marketing approval of Licensed Product, the written approval from
a Regulatory Authority to market and sell a Licensed Product or any written
successor approvals based on successor applications or procedures, and all
supplements and amendments that may be filed with respect to the foregoing, and
similar filings with other applicable Regulatory Authorities in other countries
of the Territory.
“NDA” means an application and all amendments and supplements thereto filed with
a Regulatory Authority, including all documents, data, and other information
concerning a

6



--------------------------------------------------------------------------------



 



pharmaceutical product which are necessary for gaining Regulatory Approval to
market and sell such pharmaceutical product.
“Net Sales” shall be calculated in the same manner as Novo Nordisk calculates
Net Sales reported to its shareholders and shall mean all revenues, recognized
in accordance with the International Financial Reporting Standards, from the
sale of a Licensed Product(s) by Novo Nordisk or its Affiliates or its
sublicensees, less the following deductions which are actually incurred,
allowed, paid, accrued or specifically allocated:
(a) credits or allowances actually granted for damaged Licensed Product(s)s,
returns or rejections of Licensed Product(s), price adjustments and billing
errors;
(b) governmental and other rebates (or equivalents thereof) granted to managed
health care organizations, pharmacy benefit managers (or equivalents thereof),
federal, state, provincial, local and other governments, their agencies and
purchasers and reimbursers or to trade customers;
(c) normal and customary trade, cash and quantity discounts, allowances and
credits actually allowed or paid;
(d) commissions allowed or paid to Third Party distributors, brokers or agents
other than sales personnel, sales representatives and sales agents employed by
Novo Nordisk;
(e) transportation costs, including insurance, for outbound freight related to
delivery of a Licensed Product(s) to the extent included in the gross amount
invoiced;
(f) sales taxes, VAT taxes and other taxes directly linked to the sales of
Licensed Product(s) to the extent included in the gross amount invoiced; and
(g) any other items that reduce gross sales amounts as required by the
International Financial Reporting Standards applied on a consistent basis.
Net Sales shall not include sales at Novo Nordisk’s cost price to Affiliates or
to contractors or sublicensees engaged by or partnered with Novo Nordisk to
develop, promote, co-promote, market, sell or otherwise distribute a Licensed
Product(s). However, subsequent sales of Licensed Product(s) by Novo Nordisk
Affiliates, contractors, or sublicensees shall be included in the Net Sales when
sold in the market for end-user use.
For Net Sales of a Licensed Product sold or supplied as a “Combination” where
“Combination” means Licensed Product(s) as sold or supplied is a pharmaceutical
product containing, in addition to the Licensed product(s), one or more
biologically active pharmaceutical(s) that are not Licensed Product(s) or
another API, the Net Sales of such a Combination in a country will be determined
by multiplying the Net Sales of such Combination by the fraction of A/A+B, where
A is the average unit selling price of the

7



--------------------------------------------------------------------------------



 



Licensed Product sold separately in that country and B is the total average unit
selling price of the other biologically active pharmaceutical(s), when sold
separately in that country. If neither the Licensed Product nor the other
biologically active pharmaceutical(s) of the Combination are sold separately,
then the Parties shall negotiate in good faith the value of the other
biologically active pharmaceutical(s) of the Combination that are to be deducted
from the Net Sales of the Combination in determining the Net Sales of the
Licensed Product contained in the Combination.
Monetary conversion from the currency of a country outside the U.S. in which a
Licensed Product(s) is sold into U.S. dollars shall be calculated at the rates
of exchange used by Novo Nordisk in producing its quarterly and annual reports
to its shareholders, as confirmed by Novo Nordisk’s independent registered
public accountants.
“Non-Exclusive Program Carrier” shall have the meaning provided in
Section 2.2(a).
“Non-Insulin” means any API other than an Insulin.
“Non-Payment Date” will have the meaning provided in Section 3.4(b)
“Novo Nordisk Background Intellectual Property” means Background Intellectual
Property solely related to Products and Controlled by Novo Nordisk.
“Novo Nordisk’s Election Notice” will have the meaning provided in Section 8.2
(b) (Patent Term Extension)
“Novo Nordisk Foreground Intellectual Property” means all
(i) Formulation Intellectual Property,

(ii) Option Agreement Formulation Intellectual Property, and

(iii) Intellectual Property [*****], solely relating to Product(s), their
method(s) of production or their method(s) of use, whether conceived,
discovered, reduced to practice or writing, generated or developed by the
employees, agents or consultants of Emisphere or its Affiliates or by the
employees, agents or consultants of Novo Nordisk or its Affiliates.
“Novo Nordisk Intellectual Property” means Novo Nordisk Background Intellectual
Property and Novo Nordisk Foreground Intellectual Property.
“Novo Nordisk Patent” shall have the meaning provided in Section 8.2 (e) (Patent
Term Extension)
“Novo Nordisk Technological Competitor” means a person or entity listed in
Exhibit D, and their respective Affiliates. Novo Nordisk, having provided
reasonable documentation in writing to Emisphere that a person or entity has
after the Effective Date initiated development of, or acquired technology for,
the production or delivery of [*****], may add additional Novo Nordisk
Technological Competitors to Exhibit D from time to time. Any person or entity
that is listed in Exhibit D and that ceases to develop,

8



--------------------------------------------------------------------------------



 



or own or have a license to technology for, the production or delivery of
[*****], shall be removed from Exhibit D.
“Option Agreement” means the Feasibility & Option Agreement executed by Parties
with an effective date of 25 May, 2010.
“Option Agreement Formulation Intellectual Property” means Formulation
Intellectual Property as defined in the Option Agreement as of the Effective
Date of the Option Agreement.
“Party” means Emisphere or Novo Nordisk.
“Parties” means Emisphere and Novo Nordisk.
“Patent Authority” means a governmental, intergovernmental, or
government-authorized body responsible for receiving, examining, issuing,
extending or maintaining patents.
“Patent Rights” means all patents and patent applications, and any and all
continuations, continuations-in-part, divisionals, utility models, extensions
(including extensions under the U.S Patent Term Restoration Act, extensions of
patents under the Japanese Patent Law and Supplementary Protection
Certificates), renewals, substitutions and additions thereof and all reissues,
revalidations and re-examinations thereof, including any and all patents issuing
there from and any and all foreign counter-parts thereof.
“Phase 1 Clinical Trial” means a human clinical trial that satisfies the
requirements for a Phase 1 study as defined in 21 C.F.R. Part 312.21(a) (or its
successor regulation) or the equivalent human clinical trial outside the US.
“Phase 2 Clinical Trial” means a human clinical trial that satisfies the
requirements for a Phase 2 study as defined in 21 C.F.R. Part 312.21(b) (or its
successor regulation) or the equivalent human clinical trial outside the US.
“Phase 3 Clinical Trials” means a human clinical trial that satisfies the
requirements for a Phase 3 study as defined in 21 C.F.R. Part 312.21(c) (or its
successor regulation) or the equivalent human clinical trial outside the US.
“Product(s)” means any [*****].
“Program Carriers” subject to Carriers listed on the Excluded Carriers List,
means up to [*****]Carriers for use with Product in accordance with this
Agreement and that are selected by Novo Nordisk, at its sole discretion, in
writing during or before the Term of this Agreement from the Carriers made
available to Novo Nordisk by Emisphere. Carrier [*****] and [*****]have been
selected by Novo Nordisk as Non-Exclusive Program Carriers under this Agreement
as of the Effective Date. Novo Nordisk shall be entitled to [*****]more unique
Program Carriers under this Agreement, whether or not such Program Carriers are
selected under the GLP-1 Development and License Agreement.

9



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, Novo Nordisk shall only be entitled to a total of
[*****]unique Program Carriers as between this Agreement and the GLP-1
Development and License Agreement where selection of the same Carrier as a
Program Carrier under both this Agreement and the GLP-1 Development and License
Agreement shall count as only a single unique Program Carrier as to the
[*****]unique Program carriers to which Novo Nordisk is entitled.
“Recall” shall have the meaning provided in Section 5.5.
“Regulatory Approval” means any approvals (including price and reimbursement
approvals), licenses, registrations, or authorizations of a Regulatory Authority
that is necessary for the manufacture, use, storage, import, transport and/or
sale of a Licensed Product in such jurisdiction.
“Regulatory Authority” means any national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity, whose approval or authorization is necessary for, or to
whom notice must be given prior to, the manufacture, distribution, use or sale
of a Licensed Product or the designation of a Licensed Product as an orphan drug
(or equivalent designation).
“Section 3.5 (a) Patent” shall have the meaning provided in Section 8.2 (d)
(Patent Term Extension)
“Selection Date” means any date during the Term on which Novo Nordisk notifies
Emisphere in writing of its selection of a Carrier as a Program Carrier.
“[*****]” means the Carrier whose structure is shown in Exhibit A
“Term” shall have the meaning provided in Section 12.1.
“Territory” means the world.
“Third Party” means any party other than the Parties and their Affiliates.
“United States” or “U.S.” means the United States of America and its territories
and possessions, including the Commonwealth of Puerto Rico and the U.S. Virgin
Islands
1.2 Interpretation
In this Agreement headings are for convenience only and do not affect
interpretation, and unless the context indicates a contrary intention:
(a) if a word or phrase is given a defined meaning, any other part of speech or
grammatical form of that word or phrase has a corresponding meaning;
(b) a reference to a Party, Section, schedule, attachment or Exhibit is a
reference to a Party, Section, schedule, attachment or Exhibit to this
Agreement;

10



--------------------------------------------------------------------------------



 



(c) a Section, schedule, attachment or Exhibit to this Agreement forms a part of
this Agreement, but if there is inconsistency between this Agreement and any
schedule, attachment or Exhibit to it, this Agreement shall prevail unless the
Parties have agreed otherwise in writing;
(d) a reference to a document (including this Agreement) is to that document as
varied, novated, ratified or replaced from time to time;
(e) a reference to a statute includes its delegated legislation, and a reference
to a statute or delegated legislation or a provision of either includes
consolidations, amendments, reenactments and replacements;
(f) a reference to “includes” in any form is not a word of limitation;
(g) a reference to a Party shall not or a Party does not have a right to do an
act, or prohibition of a Party from doing an act, means the Party and its
Affiliates shall not and have no right to do so, and are prohibited from doing
so, directly or indirectly, by or with sublicencees, subcontractors or in
collaboration;
(h) unless otherwise specifically stated, all provisions are assumed to be
applicable during and throughout the Term of this Agreement;
(i) the captions and headings of clauses contained in this Agreement preceding
the text of the Sections, sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction;
(j) references to days shall mean calendar days, unless otherwise specified;
(k) ambiguities and uncertainties, if any, shall not be interpreted against
either Party, irrespective of which Party may be deemed to have caused the
ambiguity or uncertainty to exist; and
(l) this Agreement has been prepared in the English language and the English
language shall control its interpretation. In addition, all notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the Parties regarding this Agreement shall be in the
English language.
2. Grant of Rights and Selection of Program Carriers
2.1 Grant of Rights and Exclusivity for Formulations Containing Insulin(s) and
Carriers.
(a) Emisphere grants Novo Nordisk and its Affiliates a worldwide,
royalty-bearing exclusive license, with the right for Novo Nordisk and its
Affiliates to sublicense under the Licensed Patents and Licensed Know-How, to
research,

11



--------------------------------------------------------------------------------



 



develop, make, have made, use, import, export, sell, offer for sale the Licensed
Product(s) in the Territory during the Term.
(b) If Emisphere has rights to Intellectual Property Controlled by a Third
Party, for example under an option or a right or first refusal granted to
Emisphere by such Third Party, and if such Intellectual Property is necessary or
useful for Novo Nordisk to research, develop, make, have made, use, import,
export, sell, offer for sale, and otherwise transfer the Licensed Product(s),
then Emisphere shall, to the extent permitted under the terms of the agreement
with such Third Party, obtain a license to such Intellectual Property, with a
right to sublicense to Novo Nordisk, in order to ensure that it is included in
the Licensed Patents and/or Licensed Know-How;
(c) Emisphere shall not grant a license to a Third Party under Emisphere
Intellectual Property to research, develop, make, have made, use, import,
export, sell, offer for sale and/or otherwise transfer a formulation(s) of an
[*****] with a Carrier; and Emisphere shall not itself research, develop, make,
have made, use, import, export, sell, offer for sale and/or otherwise transfer a
formulation(s) of an [*****] with any Carrier other than to fulfill its
obligations under this Agreement;
(d) Novo Nordisk shall at all times retain the unrestricted right to develop or
commercialize any formulation of [*****] whether alone or with any agent that is
not a Carrier.
(e) No right or license under any Intellectual Property is granted or shall be
granted by implication under this Agreement. All such rights or licenses are or
shall be granted only as expressly provided in the terms of this Agreement.
2.2 Carrier Exclusivity.
     In addition to exclusivity in relation to Licensed Products set forth in
Section 2.1 above, Novo Nordisk shall have the possibility to obtain exclusivity
for Program Carriers (but only for Licensed Products) that are selected as
Non-Exclusive Program Carriers by Novo Nordisk under this Agreement and not
deselected pursuant to Section 2.2.(h) as described below. For the avoidance of
doubt, no Program Carrier shall be an Exclusive Program Carrier unless it is so
designated under the provisions of this Section 2.2.
     (a) At any time after the Selection Date, Novo Nordisk may request that a
Program Carrier selected by Novo Nordisk as a Non-Exclusive Program Carrier
become an Excusive Program Carrier by providing written notice to Emisphere,
specifically identifying such Program Carrier (“Selected Program Carrier”). For
purposes of this Agreement, “Exclusive Program Carrier” means a Selected Program
Carrier approved in writing by Emisphere pursuant to the terms and conditions of
this Section 2.2 that Emisphere shall not itself research, develop or
commercialize or enable a Third Party to do so for any API for as long as that
Selected Program Carrier remains an Exclusive Program Carrier under the terms of
this Agreement. For purposes of this Agreement, a

12



--------------------------------------------------------------------------------



 



“Non-Exclusive Program Carrier” is a Program Carrier licensed to Novo Nordisk
under Section 2.1of this Agreement.
     (b) Emisphere shall provide written notice to Novo Nordisk of the
availability of such Selected Program Carrier as an Exclusive Program Carrier
within fourteen (14) days of Emisphere’s receipt of such request by Novo
Nordisk. A Selected Program Carrier will not be available as an Exclusive
Program Carrier if prior to the notice referred to in Section 2.2(a):
          (i) Emisphere has granted a license to a Third Party for the Selected
Program Carrier;
          (ii) Emisphere is itself researching, developing or commercializing a
formulation containing the Selected Program Carrier as evidenced by Emisphere’s
written records; or
          (iii) the Selected Program Carrier is on the Excluded Carrier List.
     If Emisphere informs Novo Nordisk that the Selected Program Carrier is
available for exclusivity, [*****]. If Emisphere informs Novo Nordisk that the
Selected Program Carrier is unavailable for exclusivity because any of the
conditions above is applicable, [*****].
     (c) Provided that Novo Nordisk is making the payments set forth in
Section 3.4 below and [*****], the Selected Program Carrier designated as an
Exclusive Program Carrier shall remain an Exclusive Program Carrier under this
Agreement.
          For the avoidance of doubt, an Exclusive Program Carrier will cease
being an Exclusive Program Carrier and convert to a Non-Exclusive Program
Carrier if [*****].
     (d) If Novo Nordisk desires to use an Exclusive Program Carrier, as
determined under Sections 2.2(a)-(c) above, or a Non-Exclusive Program Carrier,
with an API or combination of APIs, in each case other than the Product, then
Novo Nordisk shall notify Emisphere of such desire in writing, specifically
identifying the API or combination of APIs.
     (e) In the event Novo Nordisk notifies Emisphere under Section 2.2(d)
above, Emisphere shall respond within fourteen (14) days of receipt of such
notice as to whether the requested API or combination of APIs, as of the date of
receipt by Emisphere of such notice:
          (i) is the subject of a license with respect to any Carrier granted by
Emisphere to a Third Party;
          (ii) is being researched, developed, or commercialized by Emisphere as
of the date of receipt by Emisphere of such notice as evidenced by Emisphere’s
written records; or

13



--------------------------------------------------------------------------------



 



          (iii) is on the Excluded API List.
     (f) In the event that none of the conditions set forth in
Section 2.2(e)(i)-(iii) are met, the Parties shall negotiate for one hundred
twenty (120) days following Novo Nordisk receipt of the Emisphere availability
notice (the “Negotiating Period”) in good faith a separate license agreement, or
amendment of an existing license agreement, under reasonable commercial terms in
which Emisphere shall grant Novo Nordisk exclusivity to the requested Exclusive
Program Carrier/API formulation or Non-Exclusive Program Carrier/API formulation
as the case may be to the extent Emisphere has the right to do so in view of any
prior license agreements it has entered into with Third Parties. If no agreement
is entered into by the expiration of the Negotiating Period, the Parties may
extend the negotiating period by mutual consent.
     (g) Notwithstanding anything in this Section 2.2, and subject to the last
sentence in Section 2.2(i), Emisphere’s Carriers commonly referred to as [*****]
are not eligible to be Exclusive Program Carriers under this Agreement, and
except for [*****], are Program Carriers under the GLP-1 Development and License
Agreement.
     (h) Within thirty (30) days of the Selection Date, Novo Nordisk will have
the right to provide Emisphere with a written due diligence request (hereafter
“Due Diligence Request”) for the Program Carrier identified on the Selection
Date. If such Due Diligence Request is provided by Novo Nordisk to Emisphere,
Emisphere will provide a written response to such Due Diligence Request to Novo
Nordisk no later than sixty (60) days from receipt of such Due Diligence
Request. Within sixty (60) days of receipt of Emisphere’s response, and no later
than one hundred fifty (150) days from the Selection Date, Novo Nordisk may, at
its sole discretion, inform Emisphere in writing that [*****].
     (i) Except as set forth under Section 2.2(a) or as set forth in any
development and license agreement that may be executed under Section 2.2(f),
Emisphere retains the right itself under the Emisphere Intellectual Property,
with the right to license Third Parties, to research, develop, make, have made,
use, import, export, sell, offer to sell and otherwise transfer products in the
Territory other than formulation(s) of an [*****] with any Carrier.
     (j) For the avoidance of doubt, Novo Nordisk may under the GLP-1
Development and License Agreement select a Program Carrier to be an Exclusive
Program Carrier (as defined therein) under that agreement, provided that if Novo
Nordisk subsequently decides to develop any such Carrier also for [*****]; and
this Agreement will govern the development and commercialization of such Carrier
with Product.
     (k) Furthermore, for the avoidance of doubt, except as set forth under
Section 2.1 a Non-Exclusive Program Carrier may be used by Emisphere, or a Third
Party licensed by Emisphere, to research, develop, commercialize, make, have
made, use, import, export, sell and offer to sell with any API other than
Product.

14



--------------------------------------------------------------------------------



 



3. Fees and Payments
3.1 Novo Nordisk shall pay to Emisphere a non-refundable, non-creditable license
fee of Five Million Dollars (US$5,000,000) within [*****] days after the
Effective Date. Notwithstanding any other provision of this Agreement to the
contrary, it shall be a condition to the effectiveness of this Agreement,
including the licenses granted to Novo Nordisk hereunder, that Novo Nordisk
timely make such payment to Emisphere.
3.2 Novo Nordisk shall provide Emisphere with written notice of the first
occurrence of each Development and Commercialization Event (“D&C Event”) set
forth below with respect to a Licensed Product within thirty (30) days after
such occurrence. Within thirty (30) days of the first occurrence of each of the
events set forth below with respect to a Licensed Product, Novo Nordisk shall
pay to Emisphere the applicable payment set forth below, whether such milestone
is achieved by Novo Nordisk, its Affiliate or any of their respective
sublicensees:

          D&C Event of Licensed Product(s)   US$ Payment  
First Patient Dosing in Phase 1 Clinical Trial with a Licensed Product
  $ [*****]  
First Patient Dosing in Phase 2 Clinical Trial with a Licensed Product
  $ [*****]  
First Patient Dosing in Phase 3 Clinical Trial with a Licensed Product
  $ [*****]  
Filing with the FDA with respect to a Licensed Product
  $ [*****]  
FDA approval of a Licensed Product
  $ [*****]  
EMA approval of a Licensed Product
  $ [*****]  
Total
  $ [*****]  

The payments set forth above in this Section 3.2 shall each be payable only once
for the first [*****] Licensed Products to obtain Regulatory Approval,
regardless of the number of Indications for which such Licensed Product is
developed or approved. All payments made to Emisphere pursuant to this
Section 3.2 are non-refundable and may not be credited against any other
payments payable by Novo Nordisk to Emisphere under this Agreement.
In the event that Regulatory Approval of a [*****] Licensed Product(s) is
obtained and Novo Nordisk is developing a [*****] Licensed Product(s), then for
each D&C Event achieved for such [*****] Licensed Product(s), Novo Nordisk shall
pay Emisphere [*****] of each such D&C Event payment. The [*****] payment shall
be payable only once and shall not be payable again despite potential repeated
achievement of the D&C Events by a [*****] or subsequent Licensed Product(s).

15



--------------------------------------------------------------------------------



 



3.3 Novo Nordisk shall provide Emisphere with written notice of the first
occurrence of each of the events set forth below with respect to a Licensed
Product within thirty (30) days after such occurrence. Within thirty (30) days
of the first occurrence of each of the events set forth below with respect to a
Licensed Product, Novo Nordisk shall pay to Emisphere the applicable payment set
forth below, whether such milestone is achieved by Novo Nordisk, its Affiliate
or any of their respective sublicensees:

          Annual Net Sales Event of a Licensed Product   US$ Payment  
Net Sales > $[*****] Million
  $ [*****]  
Net Sales > $[*****] Million
  $ [*****]  
Net Sales > $[*****] Million
  $ [*****]  
Total
  $ [*****]  

The payments set forth above in this Section 3.3 shall be triggered by the
achievement of the specified Net Sales for a given Calendar Year for a single
Licensed Product and shall be payable only once despite potential repeated
achievement of the specified sales by a single Licensed Product or by different
Licensed Products. All payments made to Emisphere pursuant to this Section 3.3
are non-refundable and may not be credited against any other payments payable by
Novo Nordisk to Emisphere under this Agreement.
The payments outlined above shall be made in respect of the Net Sales Event
above for the first [*****] Licensed Products to obtain Regulatory Approval. In
the event that Regulatory Approval of a [*****] Licensed Product(s) is obtained
and Novo Nordisk is developing a [*****] Licensed Product(s), then for each
Annual Net Sales Event achieved for such [*****] Licensed Product(s), Novo
Nordisk shall pay Emisphere [*****] of each such Net Sales Event payment. The
[*****] payment shall be payable only once for such [*****] Licensed Product;
and shall not be payable again despite potential repeated achievement of the
Annual Net Sales Events by a [*****] or subsequent Licensed Product(s).
3.4 Additional Program Carrier Payments to Maintain the Program Carrier
Exclusivity and Effects of Failure to Make Such Payments.
(a) In order to maintain Program Carriers other than Non-Exclusive Program
Carriers as Exclusive Program Carriers during the Term, Novo Nordisk shall pay
Emisphere, in addition to any other payments that might be owed Emisphere under
Section 3.2 for the following D&C Events, the following amounts: (i) [*****] USD
at the time of (A) [*****] and (B) [*****], and (ii) [*****] USD at the time of
[*****]. Novo Nordisk will make the above payments to Emisphere within thirty
(30) days from the occurrence of the specified additional D&C Event. For the
avoidance of doubt, the above amounts are payable one time only regardless of
the number of Licensed Product(s) containing the Exclusive Program Carrier(s)
that might achieve the above additional D&C Events and payment of the above
additional amounts shall never be due for Licensed Product(s) containing a
Non-Exclusive Program Carrier.

16



--------------------------------------------------------------------------------



 



(b) If one or more of the payments set forth in section 3.4 (a) are not timely
made to Emisphere for Exclusive Program Carriers, such Carriers affected will
from the date such payment was due and not made (“Non-Payment Date”),
automatically convert from Exclusive Program Carriers to Non-Exclusive Program
Carriers and Emisphere shall, subject to the restrictions set forth in
Section 2.1 (a) and 2.1(c), have the right itself under the Emisphere
Intellectual Property, with the right to license Third Parties, to research,
develop, make, have made, use, import, export, sell, offer to sell and otherwise
transfer formulations containing such Program Carriers in the Territory.
3.5 Royalties.
(a) For each Licensed Product Covered by an Issued Patent Claim of Licensed
Patents or of Formulation Intellectual Property or Option Agreement Formulation
Intellectual Property in a country, Novo Nordisk shall pay to Emisphere a
royalty on the Net Sales of each Licensed Product(s) in such country as follows:

          Annual Net Sales in the Territory   Royalty Rate  
Less than $[*****] USD
    [*****] %
$[*****] USD — $[*****] USD
    [*****] %
Above $ [*****] USD
    [*****] %

where the total Net Sales are calculated on a Licensed Product by Licensed
Product basis.
For example, royalties for Annual Net Sales of USD [*****] of a Licensed Product
will amount to USD [*****] (i.e., [*****]% x USD [*****] + [*****]% x $[*****]
USD +[*****]% x USD [*****]) for that year.
(b) For each Licensed Product(s) not Covered by an Issued Patent Claim of
Licensed Patents or of Formulation Intellectual Property or Option Agreement
Formulation Intellectual Property in a country, in consideration for Novo
Nordisk’s use of the Licensed Know-How, Novo Nordisk shall pay Emisphere
Know-How royalties on Net Sales of such Licensed Product(s) in such country at
[*****] of the above royalty rates for a period of [*****] years from the First
Commercial Sale in such country of such Licensed Product(s). For the avoidance
of doubt, if a royalty is being paid under this Section and a patent claim in
the Licensed Patents, Formulation Intellectual Property, or Option Agreement
Formulation Intellectual Property subsequently becomes an Issued Patent Claim,
then the royalty from the date of issuance of such Issued Patent Claim shall be
paid under Section 3.5(a) above.
(c) In the event that the only Issued Patent Claim covering a Licensed
Product(s) in a country is an Issued Patent Claim of Licensed Patents or

17



--------------------------------------------------------------------------------



 



Formulation Intellectual Property or Option Agreement Formulation Intellectual
Property which has been solely invented by Novo Nordisk, Novo Nordisk shall pay
Emisphere royalties on Net Sales of a Licensed Product(s) in such country at
[*****] of the above royalty.
(d) In the event Novo Nordisk is required to obtain one or more licenses under
Intellectual Property Controlled by a Third Party that specifically claims a
Program Carrier or claims a Program Carrier in association with an API, wherein
patentability of such claim is based upon such Program Carrier, then up to
[*****] of royalties otherwise payable by Novo Nordisk to Emisphere hereunder
may be credited against milestones and/or fees or royalties which Novo Nordisk
actually pays to such Third Party. In the event Novo Nordisk is required to
obtain a license as in the preceding sentence and the Intellectual Property
Controlled by the Third Party that is the subject of such license is
Intellectual Property that has arisen from work conducted pursuant to a
development and license agreement between that Third Party and Emisphere, then
(i) up to [*****] of royalties otherwise payable by Novo Nordisk to Emisphere
hereunder may be credited against milestones and/or fees or royalties which Novo
Nordisk actually pays to such Third Party and (ii) Emisphere shall use
Commercially Reasonable Efforts to assist Novo Nordisk in obtaining a license
from such Third Party.
(e) Notwithstanding anything to the contrary, in no event will the royalty
payments listed in Sections 3.5(a) and 3.5(c) be reduced by more than [*****].
(f) Royalty payments shall be calculated and reported for each calendar quarter.
All royalty payments due to Emisphere under this Agreement shall be paid within
thirty (30) calendar days of the end of each calendar quarter. Each payment
shall be accompanied by a report of Net Sales of Licensed Products by Novo
Nordisk, its Affiliates and their respective sublicensees in sufficient detail
to permit confirmation of the accuracy of the payment made, including, the Net
Sales of such Licensed Products in the Territory and country by country, and the
royalty payable. Novo Nordisk shall keep, and shall cause its Affiliates and
their respective sublicensees to keep, complete and accurate records pertaining
to the sale or other disposition of Licensed Products in sufficient detail to
permit Emisphere to confirm the accuracy of all payments due hereunder as set
forth in Section 7.6.
3.6 Emisphere Change of Control to a Novo Nordisk Technological Competitor. Upon
any occurrence of an Emisphere Change of Control to a Novo Nordisk Technological
Competitor, Novo Nordisk (i) reporting obligations to Emisphere under this
Agreement and (ii) information obligations to Emisphere under this Agreement
[*****].
3.7 General Provisions Applicable to Payments. Emisphere shall be responsible
for and shall bear any taxes levied upon payments received by Emisphere and
Emisphere hereby authorizes Novo Nordisk to withhold such taxes from the
payments which are payable to Emisphere in accordance with this Agreement if
Novo Nordisk is either

18



--------------------------------------------------------------------------------



 



required to do so under applicable law or directed to do so by a governmental
authority. Upon Emisphere’s written request, Novo Nordisk shall, with respect to
the laws of Denmark, reasonably support Emisphere in its legal efforts to
minimize any such withholding taxes and provide Emisphere with information about
and necessary for any documentation needed to reduce withholding to a legal
minimum.
3.8 Wire Transfer. All payments to be made by Novo Nordisk to Emisphere under
this Agreement shall be made by wire transfer from Novo Nordisk to the following
account of Emisphere:
[*****]
ABA [*****]
Account number: [*****]
Account Name: Emisphere Technologies, Inc.
3.9 Loss of Exclusivity of Novo Nordisk’s License Rights under Section 2. If,
during the Term, either Party becomes aware that a Third Party obtains ownership
or license rights to Emisphere Intellectual Property that results in a loss of
exclusivity granted to Novo Nordisk under Section 2, then (a) such Party will
promptly notify the other Party and (b) all future payments by Novo Nordisk
under Sections 3.2, 3.3, 3.4, and 3.5 shall be reduced by [*****] percent (%).
4. Product Development
4.1 Novo Nordisk shall, at its own cost and discretion, develop and obtain
Regulatory Approval for the Licensed Product(s).
4.2
(a) Subject to the limitations provided in the definition of Program Carriers
and Section 2.2(g) above, the Parties shall jointly select the Program Carriers
for use in Licensed Products which are to be provided to, and screened by, Novo
Nordisk. Emisphere shall use Commercially Reasonable Efforts to provide
documentation specified by Novo Nordisk concerning the Program Carriers. The
Parties agree that the Know-How related to the Program Carriers provided to Novo
Nordisk, including structures of such Program Carriers and their availability as
Exclusive Program Carriers at the time, must be disclosed by Emisphere to Novo
Nordisk. Any Know-How related to Program Carriers provided to Novo Nordisk prior
to the Effective Date shall be provided to Novo Nordisk promptly following
execution of the Agreement, if any such Know-How has not already been provided.
For the avoidance of doubt, once a specific Carrier has been jointly selected as
a Program Carrier, Emisphere may not enter such Carrier on the Excluded Carrier
List.
(b) Upon selection of a Carrier to be a Program Carrier in accordance with
Section 4.2 (a), Know-How related to such Program Carrier shall become Licensed
Know-How as of the Selection Date. Emisphere shall continue to

19



--------------------------------------------------------------------------------



 



provide Licensed Know-How to Program Carriers to Novo Nordisk throughout the
Term.
(c) If requested by Novo Nordisk, representatives of Emisphere shall
participate, at Novo Nordisk’s cost, in a technology transfer session(s) of
commercially reasonable scope and length to be held in Denmark or in the US as
decided by Novo Nordisk at its sole discretion.
4.3 Novo Nordisk shall be solely responsible for the development, development
plan(s), and commercialization for the Licensed Product(s) and for all of the
costs of the development and commercialization of the Licensed Product(s). Novo
Nordisk shall own all clinical data and other results, without limitation,
arising out of the work under this Agreement and shall continue to own all data
and results which were generated under the Option Agreement from the carrying
out of the Work Plan (as defined in the Option Agreement) and reports describing
such data and results. Novo Nordisk shall not, directly or indirectly, attempt
to chemically modify, or create derivative materials from any Program Carriers.
4.4 Emisphere shall use Commercially Reasonable Efforts to perform any
development or commercialization activity undertaken by Emisphere as part of the
development plan(s). Novo Nordisk shall compensate Emisphere for its out of
pocket costs, including costs for personnel at an hourly rate of $[*****] USD
for any development or commercialization activities including technical support,
manufacturing support, regulatory support, and support of scale-up/supply
activities undertaken by Emisphere at Novo Nordisk’s written request, subject to
annual revision to reflect inflation. Novo Nordisk shall be notified in writing
in advance of such revision of the hourly rate.
4.5 Novo Nordisk shall use Commercially Reasonable Efforts to develop Licensed
Product(s) for one Indication in the Territory as decided by Novo Nordisk at its
sole discretion and shall comply with all governmental laws and regulations
applicable in any such jurisdiction in the development of and obtaining
Regulatory Approval for Licensed Products in the jurisdiction.
4.6 Novo Nordisk may, at its sole discretion, decide on development of any
additional Licensed Product(s) and/or Indications for any Licensed Product(s) at
its own expense.
4.7 Novo Nordisk shall provide Emisphere with
(a) Starting with the Calendar Year 2012, a written annual report within one
month after Novo Nordisk’s annual project review, such report to be limited to
the Novo Nordisk [*****] for all Licensed Product(s), including significant
progress toward achievement of each of the D&C Events and future projected time
lines for each of the D&C Events;
(b) A written notice 30 days prior to any upcoming D&C Events; and
(c) A written notice 30 days after the first occurrence of any D&C Events as
specified in Section 3.2.

20



--------------------------------------------------------------------------------



 



In addition,
(d) Novo Nordisk shall inform Emisphere with no undue delay in the event a D&C
Event is postponed by at least one quarter as compared to the most recent annual
report; and
(e) Novo Nordisk shall provide to Emisphere within (10) days any information
reasonably requested by Emisphere on an ad hoc basis on the progress of the
development of all Licensed Product(s).
4.8 Novo Nordisk shall be solely responsible for all regulatory and filing
activities and shall solely own all regulatory documents and registrations
including all clinical trial applications and marketing applications filed with
any regulatory agency in any jurisdiction. Novo Nordisk shall inform Emisphere
of scheduled meetings, teleconferences and other interactions with regulators to
the extent regulators allow them but Emisphere shall not be allowed to
participate in any of the aforementioned except to the extent that they pertain
to Non-Exclusive Program Carriers. Novo Nordisk shall also provide copies of any
subsection of any regulatory submission which is related to Program Carriers to
Emisphere in a timely fashion. Emisphere may disclose such information as it
pertains to any Non-Exclusive Carrier to its Third Party licensees provided
(1) such Third Party is not developing or commercializing any formulation of an
[*****] and (2) Emisphere and such Third Party licensees enter into a written
agreement (A) under terms and conditions regarding use, handling and
non-disclosure of such information that are at least as restrictive as under
this Agreement and (B) specifying that if such Third Party later initiates
development or commercialization of any formulation of an [*****], then at the
time of such initiation the Third Party must return to Emisphere any information
provided under this section. Upon the reasonable request of Novo Nordisk,
Emisphere shall promptly, at Novo Nordisk’s costs, provide Novo Nordisk with
information and reasonable assistance for any Novo Nordisk submission to a
Regulatory Authority including but not limited to activities to support timely
fulfillment of postapproval and/or postmarketing requirements. Upon the
reasonable request of Emisphere, Novo Nordisk shall promptly, at Emisphere’s
costs, provide Emisphere with information and reasonable assistance for any
submission to a Regulatory Authority regarding or relating to a Non-Exclusive
Program Carrier. Each Party shall promptly inform the other Party of any
material change in information provided under this Section 4.8.
5. Commercialization of Licensed Product
5.1 Novo Nordisk shall direct, at its own cost and discretion, the marketing and
sales activities world-wide.
5.2 Sales shall be booked by Novo Nordisk.
5.3 Novo Nordisk shall use Commercially Reasonable Efforts to market and sell
Licensed Product(s) in the Territory as decided by Novo Nordisk at its sole
discretion and

21



--------------------------------------------------------------------------------



 



shall comply with applicable governmental laws and regulations applicable in any
such jurisdiction for marketing and selling of Licensed Product(s). Upon the
reasonable request of Novo Nordisk, Emisphere shall promptly, at Novo Nordisk’s
costs, provide Novo Nordisk with information and reasonable assistance for Novo
Nordisk to comply with any regulations applicable to Licensed Product(s),
including without limitation Novo Nordisk’s meeting its reporting and other
obligations to maintain and update any Marketing Approval for Licensed
Product(s). Emisphere shall promptly inform Novo Nordisk of any change in
information provided by Emisphere under this Section 5.3.
5.4 Each Party shall provide the other Party with notice, within one
(1) business day after notification or other information (directly or
indirectly) that it receives from any Regulatory Authority, and/or for Emisphere
from a Third Party, (and providing, as soon as reasonably possible, copies of
any associated written requests) that (a) raises any material concerns regarding
the safety or efficacy of a Program Carrier or a Licensed Products),
(b) indicates or suggests a Third Party claim arising in connection with a
Program Carrier or a Licensed Product(s) or (c) is reasonably likely to lead to
a Recall (as defined in Section 5.5) of a Program Carrier or a Licensed
Product(s). Information that shall be disclosed (to the extent it relates to the
subject matter of section (a) through (c), inclusive) pursuant to this
Section 5.4 shall include without limitation:
(a) inspections by a Regulatory Authority of manufacturing, distribution or
other related facilities concerning a Program Carrier or a Licensed Products(s);
(b) inquiries by a Regulatory Authority concerning clinical investigation
activities (including inquiries of investigators, clinical monitoring
organizations and other related parties) with respect to a Program Carrier or a
Licensed Product(s);
(c) any material communication (in any form, including written, oral or
electronic form) from a Regulatory Authority involving the manufacture or
commercialization of a Program Carrier or a Licensed Product(s) or any other
Regulatory Authority reviews or inquiries relating to any event set forth in
this Section 5.4;
(d) an initiation of any Regulatory Authority investigation, detention, seizure
or injunction concerning a Program Carrier or a Licensed Product(s); and
(e) any other regulatory action (e.g., proposed labeling or other registrational
dossier changes and recalls) that would affect a Program Carrier or a Licensed
Product(s).
In the event that any of the above information concerns a Non-Exclusive Program
Carrier and Emisphere deems it needs to disclose any such information to a Third
Party

22



--------------------------------------------------------------------------------



 



licensee of such Program Carrier, Emisphere shall ensure that such Third
Party(ies) enter into a written agreement under terms and conditions regarding
use, handling and non-disclosure of such information that are at least as
restrictive as under this Agreement.
5.5 Novo Nordisk shall make all decisions, at its sole discretion, with respect
to any recall, market withdrawals or any other corrective action related to
Licensed Product(s) (collectively, “Recalls”) for safety reasons or as may be
mandated by a Regulatory Authority or voluntarily decided by Novo Nordisk, and
Novo Nordisk shall have the responsibility for conducting such Recalls at its
costs. Novo Nordisk shall notify Emisphere of (a) any voluntary decision by Novo
Nordisk to conduct any Recall and the reasons therefor or (b) any Recall
mandated by a Regulatory Authority. Emisphere shall promptly notify Novo Nordisk
of any recommendation by Emisphere to conduct a Recall for any reason, for
consideration by Novo Nordisk and at Novo Nordisk’s sole discretion.
Novo Nordisk shall hold and control the global pharmacovigilance database in
relation to Licensed Product(s), including without limitation, at its sole
discretion, the database format. For Non-Exclusive Program Carriers, the Parties
shall exchange the annual safety report/periodic safety report prepared by each
Party on such Non-Exclusive Program Carrier and shall notify each other promptly
of any material concerns regarding the safety of such Non-Exclusive Program
Carriers. For the avoidance of doubt Novo Nordisk shall not be obligated to
provide Emisphere with safety information which in Novo Nordisk’s good faith
evaluation is solely attributable to [*****]. In the event that Emisphere deems
it needs to disclose any such safety information as described in the preceding
sentence to a Third Party licensee of such Program Carrier, Emisphere shall
ensure that such Third Party(ies) enter into a written agreement under terms and
conditions regarding use, handling and non-disclosure of such information that
are at least as restrictive as under this Agreement.
5.6 Novo Nordisk shall be responsible for handling all customer complaints in
relation to Licensed Product(s). Upon Novo Nordisk’s reasonable request,
Emisphere agrees to promptly provide Novo Nordisk, at Novo Nordisk’s costs, with
reasonable assistance in order for Novo Nordisk to address such customer
complaints appropriately. If requested by Emisphere for regulatory purposes or
to meet obligations to Third Party licensee of a Non-Exclusive Program Carrier,
Novo Nordisk will, at Emisphere’s costs, provide Emisphere with copies of severe
(in Novo Nordisk’s good faith evaluation) customer complaints, that (in Novo
Nordisk’s good faith evaluation) relate or refer to a Licensed Product that
contain a Non-Exclusive Program Carriers and annual summaries of such severe
customer complaints relating or referring to Licensed Product(s) that contain
Non-Exclusive Program Carriers. In the event that any of the above information
concerns a Non-Exclusive Program Carrier and Emisphere deems it needs to
disclose any such information to a Third Party licensee of such Program Carrier,
Emisphere shall ensure that such Third Party(ies) enter into a written agreement
under terms and conditions regarding use, handling and non-disclosure of such
information that are at least as restrictive as under this Agreement.
5.7 Novo Nordisk shall be responsible for handling all adverse drug experiences
in relation to Licensed Product(s) and for making all decisions related thereto.
Upon Novo

23



--------------------------------------------------------------------------------



 



Nordisk’s reasonable request, Emisphere agrees to promptly provide Novo Nordisk,
at Novo Nordisk’s costs, with reasonable assistance in order for Novo Nordisk to
handle such adverse drug experiences appropriately. If requested by Emisphere
for regulatory purposes or to meet obligations to Third Party licensee of a
Non-exclusive Program Carrier, Novo Nordisk will, at Emisphere’s costs, promptly
provide Emisphere with copies of adverse drug experiences that (in Novo
Nordisk’s good faith evaluation) may relate or refer to Non-Exclusive Program
Carriers and annual summaries of adverse drug experiences that (in Novo
Nordisk’s good faith evaluation) relate or refer to Licensed Product(s) that
contain Non-Exclusive Program Carriers. In the event that any of the above
information concerns a Non-Exclusive Program Carrier and Emisphere deems it
needs to disclose any such information to a Third Party licensee of such Program
Carrier, Emisphere shall ensure that such Third Party(ies) enter into a written
agreement under terms and conditions regarding use, handling and non-disclosure
of such information that are at least as restrictive as under this Agreement.
6. Supply of Licensed Products and Program Carrier(s)
6.1 Novo Nordisk shall be responsible for product supply of Licensed Product(s)
in the Territory.
6.2 Except as set forth in Section 6.4, Novo Nordisk shall use Commercially
Reasonable Efforts to manufacture and supply Licensed Product(s) and shall
comply with all governmental laws and regulations applicable in the relevant
jurisdictions in manufacturing and supplying Licensed Product(s). Novo Nordisk
shall have the right to manufacture Program Carriers for use in Licensed
Product(s) itself and/or by Emisphere and/or to contract with one or more
reputable Third Parties for the purpose of such manufacturing, wholly or in
part. Should Novo Nordisk decide to use a Third Party(ies), [*****], to
manufacture Licensed Product(s) and/or some or all of Program Carrier(s) for use
in Licensed Products and/or by Emisphere, Novo Nordisk agrees to provide to such
Third Party(ies) only that information related to Program Carriers necessary for
manufacturing Licensed Products and/or Program Carriers for use in Licensed
Products and/or by Emisphere and to enter into a written agreement with such
Third Party(ies) under terms and conditions regarding use, handling and
non-disclosure of such information related to Program Carriers and/or Licensed
Products that are at least as restrictive as under this Agreement.
6.3 As part of the Licensed Know-How transfer process set forth in Section 4.2,
Emisphere shall transfer to Novo Nordisk the Licensed Know-How necessary for the
manufacture of the Licensed Product(s) or for the manufacture of Program
Carriers for use in Licensed Products, and Novo Nordisk shall reimburse
Emisphere for its reasonable and documented out of pocket costs and its
reasonable and documented costs for personnel associated with such transfer. The
FTE rate agreed in Section 4.4 shall apply.
6.4 If requested by Novo Nordisk and if Emisphere in its reasonable discretion
has available resources at the time of such request, the Parties shall within
one (1) month of

24



--------------------------------------------------------------------------------



 



Novo Nordisk’s written request to Emisphere enter into negotiations in good
faith of a Supply and Quality Agreement concerning supply by Emisphere of
Program Carrier(s) to Novo Nordisk at a price which cannot exceed [*****]
percent above Emisphere’s documented manufacturing costs (i.e., the FTE rate
agreed in Section 4.4 does not apply in this case) and in an amount sufficient
for Novo Nordisk to satisfy its responsibility for product supply of Licensed
Product(s) in the Territory. The Supply and Quality Agreement will concern
supply by Emisphere of Program Carriers to Novo Nordisk to be used by Novo
Nordisk in the continued toxicology studies and with an option for Novo Nordisk
to have Emisphere supply Program Carriers for Novo Nordisk’s Phase 1 Clinical
Trial. Novo Nordisk shall have the right to terminate the Supply and Quality
Agreement without cause with a reasonable notice to be agreed upon.
7. Records and Audit Rights
7.1 Development and Manufacturing Records. To the extent applicable, each Party
shall comply (and shall ensure that their Affiliates and in Novo Nordisk’s case,
also its sublicensees,) with current Good Laboratory Practices, Good Clinical
Practices and Good Manufacturing Practices as required by the Regulatory
Authority in any relevant jurisdiction of the Territory and shall make (and
shall ensure that their Affiliates’ make, and in Novo Nordisk’s case, also its
sublicensees’ make) all facilities and records available for audit by any
Regulatory Authority and by the other Party as set forth in this Agreement where
work is performed by one Party at the request of the other Party.
7.2 Data Retention and Documentation. Each Party, at its own costs, shall be
responsible for archiving all relevant and required original documentation and
raw data in relation to the research, development, manufacturing and control of
Program Carriers and Licensed Product(s). The Parties shall keep all original
notebooks indefinitely and the Parties shall archive development documentation
in accordance with their documentation control policies, which shall comply with
all applicable laws. All original documentation related to manufacturing shall
be kept for sixteen (16) years. Emisphere is to provide Novo Nordisk with copies
of reasonably accessible documentation that it has with respect to research,
development, manufacture and control of Program Carriers, except original lab
notebooks, copies of which will be provided to Novo Nordisk; provided, however,
that any original documentation relating to manufacture and control of Program
Carriers that Emisphere does not provide to Novo Nordisk shall be archived for
twenty (20) years, and provided that Emisphere must provide documentation to
Novo Nordisk, which is relevant for the development report of the final product.
In case Emisphere desires to discard the data and documentation relating to
manufacture and control of Program Carriers or the original lab notebooks
Emisphere shall notify Novo Nordisk of such decision and Novo Nordisk may assume
responsibility for the archiving thereof at Novo Nordisk’s cost.
7.3 Quality Audits. With respect to work performed under Section 4.4 by
Emisphere and Emisphere’s supply of Program Carriers under Section 6.4, Novo
Nordisk shall have the right, at its own costs, once a year upon reasonable
prior written notice to conduct during business hours quality assurance audits
of the relevant parts of Emisphere quality management systems and of
development, manufacturing, storage or shipping facilities,

25



--------------------------------------------------------------------------------



 



including computer systems such as those that capture, analyze or store study
information or results, where work on the development, manufacture, storage or
shipping of Program Carriers and/or Licensed Product(s) is conducted, as
reasonably deemed necessary by Novo Nordisk in order to ensure that such
facilities meet the standards of Novo Nordisk and any applicable Regulatory
Authority, including cGCP, cGLP and cGMP. If a Quality Audit identifies any
non-conformity, Emisphere must rectify such non-conformity within a time period
mutually agreed by the Parties.
7.4 Regulatory Inspections. Upon reasonable advance notice and during normal
business hours, Emisphere shall allow any applicable Regulatory Authority to
inspect Emisphere facilities and to conduct reviews of any original documents or
reports or any facilities that are deemed by such Regulatory Authority to be
related to a Program Carrier and/or Licensed Product(s). Emisphere shall reply
promptly to the requests of such Regulatory Authority and will follow up
promptly on actions required by such Regulatory Authority without Novo Nordisk
incurring additional cost. Emisphere shall inform Novo Nordisk promptly in
writing if any Regulatory Authority contacts Emisphere with respect to such
matters. Emisphere shall in all cases provide to Novo Nordisk copies of all
correspondence with such Regulatory Authority. Each Party shall provide
assistance when reasonably requested by the other Party for inspections by a
Regulatory Authority relating to Licensed Product(s). If a regulatory inspection
is taking place at Novo Nordisk, Emisphere shall, upon Novo Nordisk’s request,
provide Novo Nordisk with copies of original records kept by Emisphere required
for such inspection within the time frame required for such inspections.
Novo Nordisk shall promptly inform Emisphere in writing if any Regulatory
Authority contacts Novo Nordisk regarding, or conducts, a review or inspection
relating to any Non-Exclusive Program Carrier and shall promptly provide
Emisphere copies of correspondence with such Regulatory Authority that is
related to such Non-Exclusive Program Carrier. If for regulatory purposes or to
meet obligations to Third Party licensee of a Non-Exclusive Program Carrier,
Emisphere deems it needs to disclose any such information to a Third Party
licensee of such Non-Exclusive Program Carrier, Emisphere shall ensure that such
Third Party(ies) enter into a written agreement under terms and conditions
regarding use, handling and non-disclosure of such information that are at least
as restrictive as under this Agreement.
7.5 Business Books of Accounts and Records. Each Party shall keep complete, true
and accurate books and records relating to this Agreement, and for Novo Nordisk,
including Net Sales and royalties, for at least three (3) years following the
calendar quarter to which the information relates.
7.6 Audit Rights Pertaining to Sales or Other Disposition of Licensed
Product(s). During the Term and for three (3) years thereafter, Novo Nordisk
shall keep (and cause its Affiliates and sublicensees to keep) complete and
accurate records pertaining to the sale or other disposition of Licensed
Products in sufficient detail to permit Emisphere to confirm the accuracy of
royalties due hereunder. During such time, Emisphere shall have the right to
appoint from time to time up to two accountants from an independent
well-reputable accounting firm (“Auditor”) acceptable to Novo Nordisk to audit
the relevant

26



--------------------------------------------------------------------------------



 



Net Sales records of Novo Nordisk and its Affiliates (as applicable) to verify
the accuracy of the relevant Net Sales report and royalties payable, by
inspection of relevant books of accounts and records, subject to the following
terms:
(a) Prior to inspecting any accounts and records, the Auditor must enter into a
confidentiality agreement with Novo Nordisk reasonably satisfactory to Novo
Nordisk.
(b) Novo Nordisk and its Affiliates shall make their books and records available
for inspection by the Auditor solely to verify the accuracy of its Net Sales
report and royalties payable.
(c) Emisphere shall give at least thirty (30) days prior notice to Novo Nordisk
of when its Auditor shall visit Novo Nordisk and its Affiliates.
(d) Novo Nordisk and its Affiliates shall give access to the Auditor to the
relevant books and records during regular business hours at the place or places
where the books and records are usually kept. While inspecting such accounts and
records, the Auditor must abide by all of Novo Nordisk’s standard rules and
regulations and the Auditor will not be entitled to take copies of any such
accounts and records.
(e) The Auditor shall prepare and deliver to each Party a report setting out its
findings no later than thirty (30) days after the audit has been completed.
(f) Any report by an Auditor under this Section 7.6 shall be deemed Confidential
Information of Novo Nordisk and Emisphere shall keep confidential, in accordance
with Section 11, the report received from the Auditor and any other information
received or learnt in connection with the audit.
(g) Emisphere’s audit right under this Section 7.6 may not be exercised more
than once in a Calendar Year and once a particular Calendar Year is audited, it
may not be reaudited.
(h) Emisphere shall bear the audit costs, except where the audit shows that Novo
Nordisk has underpaid Emisphere by more than [*****] of the total amount due for
a Calendar Year, in which case Novo Nordisk shall pay for Emisphere’s reasonable
and documentable audit costs. Emisphere shall indemnify and hold Novo Nordisk
harmless from any losses resulting from any negligence or any other act or
omission on the part of the Auditor’s’ inspecting and auditing records and
accounts under this Section 7.6.
(i) Where there has been an underpayment, Novo Nordisk shall pay to Emisphere
the underpayment (together with reasonable and documentable audit costs if
applicable) due within thirty (30) days of its receipt of the Auditor’s report.
In the case of overpayment by Novo Nordisk, Novo Nordisk may, at its option,
offset any future royalty payments payable to Emisphere by the amount of

27



--------------------------------------------------------------------------------



 



overpayment, or it may request reimbursement from Emisphere within thirty
(30) days of its receipt of the Auditor’s report.
(j) Upon the expiration of thirty six (36) months following the end of any
calendar quarter, the report or calculation of any sums payable under this
Agreement by Novo Nordisk with respect to such calendar quarter will be binding
and conclusive upon Emisphere, and Novo Nordisk will be released from any
liability or accountability with respect to such report or calculation and any
payments made thereto.
8. Intellectual Property
8.1 Each Party shall be responsible at its own costs, for taking all steps
necessary to prosecute, maintain and enforce Intellectual Property Controlled by
that Party, subject to the following:
     (a) Prosecution of Licensed Patents.
(i) Emisphere shall, at least twice in each Calendar Year and at minimum
intervals of five months, during the Term provide Novo Nordisk with a list of
Licensed Patents providing relevant filing, priority, and status information
(the “Semiannual Licensed Patent Report”), beginning on the date that is six
(6) calendar months following the Effective Date.
(ii) Emisphere shall provide Novo Nordisk with timely notification regarding any
information it discovers during the Term that may be reasonably considered to
impact the validity, enforceability, scope or term of any Licensed Patent, as
long as doing so would not I violate the attorney-client privilege between
Emisphere and its attorneys.
(iii) Emisphere shall timely provide Novo Nordisk with copies of all
correspondence from and to any Patent Authority or any Third Party, excluding
correspondence from Emisphere’s outside counsels to Emisphere, regarding
Licensed Patents.
(iv) Emisphere shall provide Novo Nordisk with a copy of any proposed filing
with any Patent Authority or any proposed written communication to a Third
Party, excluding communications from Emisphere’s outside counsels, in connection
with proceedings before any Patent Authority in the Licensed Patents and shall
permit to Novo Nordisk a reasonable opportunity (at least 10 calendar days) to
review and comment on any proposed filing with respect to such Licensed Patents.
Notwithstanding the foregoing and for the avoidance of doubt, Emisphere shall
have the sole decision-making authority over any and all filings with any Patent
Authority.

28



--------------------------------------------------------------------------------



 



(v) For any Licensed Patent covering a Program Carrier that has not been
deselected under Section 2.2 (h) of this Agreement by Novo Nordisk for which
Novo Nordisk is the sole licensee of such Program Carrier, Emisphere shall not
make any disclaimer of term or subject matter of any Licensed Patents without
Novo Nordisk’s prior written consent; provided, however, that Novo Nordisk shall
not unreasonably withhold or delay such consent with respect to Emisphere filing
a terminal disclaimer in the course of prosecuting a patent application in the
United States that Emisphere deems reasonably necessary to advance such
prosecution. For any patent application in the Emisphere Intellectual Property
for which Novo Nordisk is not the sole licensee, then the provisions of
Section 8.1(a)(iv) shall apply.
(vi) Emisphere shall not settle any inter partes proceedings before any Patent
Authorities regarding Licensed Patents (including any opposition proceedings,
interference proceedings, or any inter partes re-examination proceeding)
covering a Program Carrier that has not been deselected by Novo Nordisk under
Section 2.2 (h) of this Agreement without Novo Nordisk’s prior written consent
which shall not be unreasonably withheld. This Section, however, shall not apply
to any inter partes proceeding to which Novo Nordisk is a party.
(vii) Emisphere agrees that it shall not abandon or narrow the claims of any
Licensed Patents covering a Program Carrier that has not been deselected by Novo
Nordisk under Section 2.2 (h) of this Agreement so that they no longer cover
such Program Carriers (to the extent they already cover Program Carriers), their
use or manufacture, in any country unless it has received Novo Nordisk’s written
consent to do so which consent shall not be unreasonably withheld by Novo
Nordisk or unless such Licensed Patents have been finally rejected.
(viii) If Emisphere elects to discontinue prosecution or maintenance of any
Licensed Patent, Emisphere shall so advise Novo Nordisk in writing at least
sixty (60) calendar days in advance of such discontinuance. Novo Nordisk and
Emisphere shall discuss in good faith whether such Licensed Patent should be
discontinued.
(ix) In the event that a Selected Program Carrier becomes and remains an
Exclusive Program Carrier as set forth in Section 2.2, Emisphere shall use
reasonable efforts to prosecute patent applications, pending at the time
Emisphere receives the Novo Nordisk notice in accordance with Section 2.2(b) and
during the Term, [*****].
(b) Enforcement of Intellectual Property.

29



--------------------------------------------------------------------------------



 



(i) Each Party shall promptly report in writing to the other Party during the
Term (a) any known or suspected infringement of, or unauthorized use of, or
challenge to, any of the Emisphere Intellectual Property or Novo Nordisk
Intellectual Property, (b) any certification filed pursuant to 21 U.S.C. §
355(b)(2)(A) (or any amendment or successor statute thereto) claiming that any
Patent Rights within Emisphere Intellectual Property or Novo Nordisk
Intellectual Property is invalid or otherwise unenforceable, or that
infringement will not arise from the manufacture, use, import, offer for sale,
or sale of a product by a Third Party or (c) any claim by a Third Party that the
development, manufacture or commercialization of any Licensed Product infringes
or misappropriates the intellectual property rights of that Third Party and
shall provide the other Party with all available evidence supporting such known
or suspected infringement or unauthorized use. For any of the disclosure or
notification obligations of the Parties under this Section, it is understood
that all information disclosed under such obligations is covered by the
provisions of Section 11, and further that neither Party shall be required, by
such obligations, to disclose legally privileged information or information in
respect of which such Party is subject to confidentiality or other contractual
obligations to Third Parties unless required to do so by operation of law.
Emisphere shall have the first right but not obligation to enforce and/or defend
the Licensed Patents or Licensed Know-How. Within thirty (30) days after
receiving notice of an infringement or a lawsuit on the validity of a patent
(or, in the case of a certification received pursuant to either 21 U.S.C. §§
355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or its successor provisions, or any
similar provision in a country in the Territory other than the United States,
within twenty (20) days), Emisphere shall decide if it shall institute legal
action to enforce and/or defend the Licensed Patents or Licensed Know-How and
shall notify Novo Nordisk of its decision. For any alleged infringement of a
Licensed Patent by the research, development, making, having made, using,
importing, exporting, selling or offering for sale in any country in the
Territory a formulation of a Carrier and a Product, if
          (a) Novo Nordisk is the sole licensee of the relevant Licensed Patent
at the time of any report under Section 8.1(b)(i) and Emisphere decides not to
assert and/or defend such Licensed Patent, then Novo Nordisk shall have the
right, but not the obligation, to initiate and conduct legal action against the
alleged infringer; or
          (b) Novo Nordisk is not the sole licensee of the relevant Licensed
Patent at the time of any report under Section 8.1(b)(i) and Emisphere decides
not to enforce and/or defend such Licensed Patent, [*****].

30



--------------------------------------------------------------------------------



 



In the event Novo Nordisk is permitted to initiate and/or conduct any legal
action to enforce and/or defend the Licensed Patent(s) or Licensed Know-How, as
provided above, Novo Nordisk shall inform Emisphere of its intent to do so
within 30 days of receipt from Emisphere of its decision not to enforce and/or
defend; and in such case Emisphere shall provide Novo Nordisk with all
reasonable assistance in such legal action. Emisphere shall have the right to
join, at its own expense, any such legal action and to be represented in such
action by its own counsel. If Emisphere is required under any law to join any
such legal action initiated by Novo Nordisk or if the failure of Emisphere to be
a Party to such suit, action, or proceeding would in the opinion of counsel to
Novo Nordisk risk dismissal thereof, Emisphere shall execute all papers and
perform such other acts as may be reasonably required to permit the litigation
to be initiated or conducted (including initiating a suit before a court or
tribunal at Novo Nordisk’s request or permitting Novo Nordisk to initiate a
legal action under this Section in the name of Emisphere and Novo Nordisk), and
Novo Nordisk shall reimburse Emisphere for its reasonable expenses relating to
its joining thereto and participation therein. If Emisphere is required to be
joined as a Party in any such action, then upon the request of Novo Nordisk,
Emisphere shall waive any objection to such joinder on the grounds of personal
jurisdiction, venue, or forum non conveniens.
The Party enforcing and/or defending the Licensed Patents or Licensed Know-How
shall conduct such legal action in a way that shall not have a material adverse
impact on the rights granted to Novo Nordisk under the license and on the
Licensed Patents or Licensed Know-How. The Party enforcing and/or defending the
Licensed Patents or Licensed Know-How may enter into any settlement, consent
judgment, or other voluntary final disposition of any action contemplated by
this Section 8.1(b)(i) without the other Party’s prior consent; provided that A)
the other Party receives a general release of any claims against it in such
proceeding and is promptly provided thereafter a copy of such settlement,
consent judgment or other voluntary disposition and B) such settlement does not
have a material adverse impact on the rights granted to Novo Nordisk under the
license and on the Licensed Patents or Licensed Know-How or result in a material
payment by the other Party to a Third Party. Any other settlement, consent
judgment or voluntary final disposition of any proceeding under this
Section 8.1(b)(i) by the Party enforcing and/or defending the Licensed Patents
or Licensed Know-How shall require the prior written consent of the other Party,
which consent such other Party shall not unreasonably withhold.
(ii) With respect to any suit or action regarding Licensed Patents and/or
Licensed Know-How as set forth in the above Section 8.1(b)(i), any recovery
obtained as a result of any such proceeding, by settlement or

31



--------------------------------------------------------------------------------



 



otherwise, shall first be used to reimburse Novo Nordisk and Emisphere, if any,
for their reasonable out-of-pocket costs and legal fees incurred in the conduct
of such proceedings and any remaining amount shall be divided as follows: 80% to
the Party conducting the suit or action and 20% to the other Party.
(c) Background Intellectual Property shall remain the property of the Party
Controlling the same.
(d) Ownership of Foreground Intellectual Property shall be as follows:
(i) Novo Nordisk shall own exclusively Novo Nordisk Foreground Intellectual
Property; and
(ii) Emisphere shall own exclusively Emisphere Foreground Intellectual Property.
(e) Emisphere shall upon execution of this Agreement assign to Novo Nordisk all
of Emisphere’s right, title and interest in, under and to Option Agreement
Formulation Intellectual Property, and cause any employees, agents or
consultants of Emisphere and its Affiliates to execute formal assignments and
any such instruments prepared by Novo Nordisk, which Novo Nordisk deems
necessary to vest Novo Nordisk’s sole ownership of such Option Agreement
Formulation Intellectual Property.
(f) Novo Nordisk shall develop trademarks and trade dress in connection with the
marketing, sale, advertising and/or promotion of the Licensed Product(s) in the
Territory. Novo Nordisk shall own such trademark(s) and trade dress and shall
prosecute, maintain and enforce such trademarks and trade dress at its own cost
and discretion. Notwithstanding the foregoing, Emisphere shall cooperate with
Novo Nordisk and use reasonable efforts to assist Novo Nordisk in the protection
of such trademarks and trade dress, including by promptly notifying Novo Nordisk
of any known, threatened or suspected infringement, imitation or unauthorized
use of or unfair competition relating to such trademarks and trade dress.
(g) Emisphere and Novo Nordisk agree that upon the written request of Novo
Nordisk the Parties will in good faith initiate negotiations and use reasonable
efforts to agree to and enter an amendment to this Agreement no later than 90
calendar days after Emisphere receipt of notice hereunder, incorporating
contractual provisions adequately reflecting the Patient Protection and
Affordable Care Act (H.R. 3590) dated March 21 2010 (and which was passed by the
Senate on December 24, 2009). In particular, the Parties will amend this
Agreement in a manner enabling Novo Nordisk to respond in a satisfactory and
timely manner to any biosimilar applications and patent proceedings of said Act
under Subtitle A of

32



--------------------------------------------------------------------------------



 



Title VII Biologics Price Competition and Innovation relating to a Licensed
Product, including obligations on Emisphere to cooperate and provide information
as required by Novo Nordisk.
(h) Novo Nordisk will semi-annually in January and August of each Calendar Year,
starting August 2011, prepare a general report to Emisphere in relation to the
status of its patent filings concerning Formulation Intellectual Property, the
contents of such report being subject to Novo Nordisk reasonable discretion. For
the avoidance of doubt, the report under this Section 8.1 (h) constitutes Novo
Nordisk Confidential Information under Section 11.
8.2 Patent Term Extension.
(a) Emisphere shall advise Novo Nordisk in writing within five (5) business days
of receipt by Emisphere of any communications from any Regulatory Authority that
may be reasonably considered pertinent to an extension of the term of a Patent
Right for a Licensed Product(s) (including patent term restoration under the
U.S. Patent Statutes (35 U.S.C. §§1-376) and supplementary protection
certificates in the member states of the European Union or European Economic
Area, or Switzerland) (collectively “Extensions”).
(b) Novo Nordisk shall have the right, at its sole discretion, to seek, or
direct Emisphere to seek where appropriate, an Extension of the term of any
Licensed Patent or of any patent Controlled by Novo Nordisk for a Licensed
Product(s). Novo Nordisk shall inform Emisphere in writing of its election
(“Novo Nordisk’s Election Notice”) of which patent Novo Nordisk will apply for
Extension on in a given country at least 30 days prior to applying for such
restoration with the Patent Authority in that country.
     (c) Emisphere covenants and agrees:
(i) to not seek an Extension of the term of any Licensed Patents without Novo
Nordisk’s prior written consent which shall not be unreasonably withheld.
(ii) where Novo Nordisk elects to apply for Extension of a Licensed Patent, to
authorize Novo Nordisk to act as Emisphere’s agent before any Patent Authority,
including granting Novo Nordisk or its representatives any power of attorney
necessary to seek such extension.
(iii) to cooperate with any efforts by Novo Nordisk to extend the term of any
Patent Right for a Licensed Product(s), including diligently supplying all
information relating to such Extension to Novo Nordisk, and executing supporting
documents required to comply with applicable law pertaining to the Extension of
patent terms.

33



--------------------------------------------------------------------------------



 



(d) If Novo Nordisk seeks and obtains an Extension on only a single patent in a
given country and such patent is a Licensed Patent or a patent within
Formulation Intellectual Property or Option Agreement Formulation Intellectual
Property (hereafter a “Section 3.5(a) Patent”), then Novo Nordisk shall continue
to pay royalties pursuant to Section 3.5 on Net Sales of Licensed Product(s) in
such country for the period for which the term of the Section 3.5(a) Patent is
extended.
(e) If Novo Nordisk seeks and obtains an Extension on more than one patent in a
given country and at least one such patent is a Section 3.5(a) Patent, then Novo
Nordisk shall continue to pay royalties pursuant to Section 3.5 on Net Sales of
Licensed Product(s) in such country for the period for which the term of the
Section 3.5(a) Patent is extended. Novo Nordisk shall not however pay royalties
for Net Sales of Licensed Product(s) in such country for the period by which the
extended term of any patent Controlled by Novo Nordisk other than a patent
within Formulation Intellectual Property or Option Agreement Formulation
Intellectual Property (a “Novo Nordisk Patent”) extends beyond the term of the
Section 3.5(a) Patent.
(f) If Novo Nordisk elects to seek an Extension on a Novo Nordisk Patent and not
of a Section 3.5(a) Patent and Emisphere does not agree with Novo Nordisk’s
selection of a patent to be extended for a Licensed Product(s), Emisphere may
identify to Novo Nordisk in writing a Section 3.5(a) Patent that is eligible for
such Extension and which Emisphere would prefer to have extended (“Emisphere
Alternative Patent For Extension”) within fifteen (15) calendar days of
Emisphere’s receipt of Novo Nordisk’s Election Notice. If Novo Nordisk maintains
its decision to seek an Extension of the patent selected by Novo Nordisk and not
of the Emisphere Alternative Patent For Extension, then:
(i) in countries where the term of more than one patent may be extended based on
the Marketing Approval of a single Licensed Product(s) and the Emisphere
Alternative Patent For Extension is a patent eligible for extension in such
countries, Novo Nordisk shall continue to pay royalties pursuant to Section 3.5
on Net Sales of such Licensed Product(s) in such country for the period for
which the term of the Emisphere Alternative Patent For Extension could have been
extended. Novo Nordisk shall not however pay royalties for Net Sales of such
Licensed Product(s) in such country for the period by which the extended term of
any Novo Nordisk Patent extends beyond the term of the Emisphere Alternative
Patent For Extension; and
(ii) in countries where the term of only one patent may be extended based on the
Marketing Approval of a single Licensed Product(s) and the Emisphere Alternative
Patent For Extension is a patent eligible for extension in such countries, Novo
Nordisk shall continue to pay royalties pursuant to Section 3.5 on Net Sales of
such Licensed Product(s) in such country for the period for which the term of
the Emisphere Alternative

34



--------------------------------------------------------------------------------



 



Patent For Extension would have been extended only if the Emisphere Alternative
Patent For Extension contains product claims that Cover such Licensed
Product(s).
8.3 Inventorship. Notwithstanding anything to the contrary herein, inventorship
shall be determined in accordance with U.S. law.
9. Indemnification
9.1 Novo Nordisk agrees to indemnify, defend and hold harmless Emisphere against
any and all claims from any Third Party, including costs and reasonable
attorneys’ fees, arising out of the research, development, manufacture, use,
import, export, sale, offer for sale, and any transfer of Licensed Product(s) or
any Exclusive Program Carrier/Non-Insulin API formulation authorized under
Section 2.2 by Novo Nordisk, its Affiliates and/or sublicenses, except to the
extent such claims result from (i) the gross negligence or willful misconduct of
Emisphere or its affiliates; (ii) breach of this Agreement by Emisphere;
(iii) any claim by a Third Party alleging that the grant of rights by Emisphere
to Novo Nordisk under this Agreement violates or conflicts with the terms of any
license or other grant of rights by Emisphere to such Third Party; and/or
(iv) any and all claims by a Third Party alleging infringement of Third Party
intellectual property rights solely by manufacture, use, import, export, sale,
or offer for sale of Program Carriers.
9.2 If at any time during the Term, Novo Nordisk grants Emisphere a license
under Novo Nordisk Intellectual Property to research, develop, manufacture, use,
import, export, sale, offer for sale and/or otherwise transfer Licensed
Products, then Novo Nordisk hereby agrees to indemnify, defend and hold harmless
Emisphere against any and all claims by a Third Party alleging infringement of
Third Party intellectual property rights solely by manufacture, use, import,
export, sale, or offer for sale of an [*****] contained in a Licensed Product.
9.3 Emisphere hereby agrees to indemnify, defend and hold harmless Novo Nordisk
against any and all claims by a Third Party alleging infringement of Third Party
intellectual property rights solely by manufacture, use, import, export, sale,
or offer for sale of a Program Carrier in a Licensed Product or a Program
Carrier made by Novo Nordisk for Emisphere.
9.4 Each of Novo Nordisk and Emisphere (the “First Party”) must promptly notify
the other of any claims or suits for which the first Party may assert
indemnification from the other Party pursuant to this Section and the first
Party will permit the other Party and its insurer at the other Party’s expense
to assume or participate in the defense of any such claims or suits and the
first Party will co-operate with the other Party or its insurers in such defense
when reasonably requested to do so and will not compromise or settle the claim
or suit without the other Party’s prior written consent.

35



--------------------------------------------------------------------------------



 



10. Representations and Warranties
10.1 Mutual Representations and Warranties. Each Party represents and warrants
to the other that:
(a) Corporate Power. It is a corporation duly organized and validly existing
under the laws of its jurisdiction of incorporation, and has full corporate
power and legal right and authority to enter into this Agreement and to carry
out the provisions hereof.
(b) Due Authorization. It is duly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, and the person or persons
executing this Agreement on its behalf has been duly authorized to do so by all
requisite corporate action.
(c) Binding Agreement. This Agreement is legally binding upon it, enforceable in
accordance with its terms.
(d) No Conflict. The execution, delivery and performance of this Agreement by it
does not conflict with, or result in the breach of the terms of, any agreement,
instrument or understanding, oral or written, to which it is a Party or by which
it may be bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.
(e) Grant of Rights; Maintenance of Agreements. It has not, and shall not during
the Term, grant any right to any Third Party which would conflict with the
rights granted to the other Party hereunder. It has (or shall have at the time
performance is due) maintained and shall maintain and keep in full force and
effect all agreements (including license agreements) and filings (including
patent filings) necessary to perform its obligations hereunder.
(f) No Litigation or Arbitration. As of the Effective Date of this Agreement, it
is not engaged in any litigation or arbitration, or in any dispute reasonably
likely to lead to litigation, arbitration or other proceeding, which would
materially affect the validity of this Agreement or its ability to fulfill its
obligations under this Agreement.

10.2   Emisphere Representations, Warranties and Covenants. Emisphere
(i) represents and warrants to Novo Nordisk that, to the knowledge of Emisphere
as of the Effective Date and (ii) to the extent expressly stipulated below,
covenants to Novo Nordisk, that:

(a) The rights granted to Novo Nordisk and its Affiliates hereunder do not
conflict with rights granted by Emisphere to any Third Party;
(b) To the best of its knowledge, Emisphere is not aware of Third Party Patent
Rights that would be infringed by manufacture or use of the Licensed Products.

36



--------------------------------------------------------------------------------



 



(c) Other than the Pledge and Security Agreement of September 26, 2005 between
Emisphere and MHR Capital Partners Master Account LP, MHR Capital Partners
(100) LP, MHR Institutional Partners II LP, MHR Institutional Partners IIA LP,
(i) it Controls the Licensed Patents and Licensed Know-How in the Territory and
Emisphere has not entered into any agreements, assignments, restrictions, liens,
encumbrances, disputes, proceedings or claims that conflict with, violate or are
inconsistent with (or may, given time or other developments become inconsistent
with) Emisphere’s rights (or the rights of Novo Nordisk) to Emisphere Patents or
Emisphere Know-How under this Agreement; and (ii) Emisphere covenants that it
will not enter into any agreements, assignments, restrictions, liens, or
encumbrances that conflict with, violate or are inconsistent with (or may, given
time or other developments become inconsistent with) Emisphere’s rights with
respect to Program Carriers that are inconsistent with the provisions of this
Agreement;
(d) Exhibit B identifies all of the pending patent applications and unexpired
patents that are Licensed Patents as of the Effective Date. Following the
Effective Date, Emisphere covenants that it shall notify Novo Nordisk of any
update or revision of the list of Licensed Patents as set forth in
Section 8.1(a)(i);
(e) Each of the patents in the Licensed Patents has been duly maintained and, to
the best of Emisphere’s knowledge none of the listed patents are invalid or
unenforceable;
(f) None of the patents or patent applications set forth in Exhibit B is
(i) subject to a pending interference action, opposition action, re-examination
proceeding, litigation or other similar action by a Third Party challenging such
patents or patent applications, other than actions by Patent Authorities in
connection with the prosecution of patent applications, or (ii) has been
abandoned, or has been asserted to be invalid or unenforceable in a
communication to Emisphere or is subject to any inventorship proceeding or
dispute;
(g) To the best of its knowledge, Emisphere has informed Novo Nordisk of all
material information that may affect the validity, scope, term or enforceability
of the Licensed Patents;
(h) It has informed Novo Nordisk of all material information it Controls with
respect to Program Carriers; and
(i) It has not entered into any Agreement conferring any rights under Patent
Rights or Know-How Controlled by Emisphere relating to formulations of [*****]
with Carrier [*****] and/or [*****], their method of production/manufacturing
and/or their method of use from Emisphere to any Third Party.

37



--------------------------------------------------------------------------------



 



10.3 Novo Nordisk Representations and Warranties. Novo Nordisk represents and
warrants to Emisphere that, to the knowledge of Novo Nordisk as of the Effective
Date the rights granted to Emisphere and its Affiliates hereunder do not
conflict with rights granted by Novo Nordisk to any Third Party.
10.4 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION AND EXTENDS NO WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED.
10.5 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF SECTION 11
(CONFIDENTIALITY; PUBLICATION), NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM
THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; PROVIDED,
HOWEVER, THAT THIS SECTION 10.5 SHALL NOT BE CONSTRUED TO LIMIT EITHER PARTY’S
INDEMNIFICATION RIGHTS OR OBLIGATIONS UNDER SECTION 13 OR DAMAGES AWARDED
SPECIFICALLY IN RESPECT OF EITHER PARTY’S GROSS NEGLIGENCE OR WILFULLY WRONGFUL
CONDUCT.
11. Confidentiality; Publication
11.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, each Party agrees to
hold, and will cause their respective officers, directors, employees,
accountants, counsels, consultants, advisors and agents to hold, including any
of the aforementioned employed by a Party’s Affiliates, in confidence during the
Term and for ten (10) years thereafter, confidential and shall not publish or
otherwise disclose to a Third Party and shall not use for any purpose other than
as expressly provided for in this Agreement any Confidential Information
furnished to it by the other Party pursuant to this Agreement or any
Confidential Information of the other Party developed as part of the activities
hereunder. Each Party may use such Confidential Information only to the extent
required for the purposes of this Agreement. Each Party shall use at least the
same standard of care as it uses to protect proprietary or confidential
information of its own (but in no event less than reasonable care) to ensure
that its employees, agents, consultants and other representatives do not
disclose or make any unauthorized use of the Confidential Information. Each
Party shall promptly notify the other upon discovery of any unauthorized use or
disclosure of the Confidential Information.
     For the avoidance of doubt, Novo Nordisk shall be entitled to use
information received as Confidential Information under the GLP-1 Development and
License Agreement (as defined in that agreement) and the option agreement
relating to the GLP-1 Development and License Agreement (as defined in that
agreement) also in its activities under this Agreement and to the extent that
Novo Nordisk do so, such information shall

38



--------------------------------------------------------------------------------



 



be deemed to be Confidential Information under this Agreement subject also to
the obligations of confidentiality set out herein.
11.2 Exceptions. Confidential Information shall not include any information
which the receiving Party can prove by competent written evidence:
(a) is now, or hereafter becomes, through no act or failure to act on the part
of the receiving Party or its Affiliates, generally known or available to the
public;
(b) is known by the receiving Party or its Affiliates at the time of receiving
such information, as evidenced by its or its Affiliates’ records;
(c) is hereafter furnished to the receiving Party or its Affiliates, as a matter
of right and without restriction on disclosure, by a Third Party who is under no
obligation of non-disclosure to the disclosing Party or its Affiliates; or
(d) is the subject of a written permission to disclose provided by the
disclosing Party.
11.3 Authorized Disclosure. Each Party may disclose Confidential Information
received from the other Party to the extent such disclosure is necessary in the
following instances:
(a) filing or prosecuting Patents as permitted by this Agreement in order to
obtain Patent Rights that a Party is expressly permitted to obtain under this
Agreement;
(b) regulatory filings for Licensed Product(s) which such Party has a license to
develop hereunder;
(c) prosecuting or defending litigation as permitted by this Agreement;
(d) complying with applicable court orders or governmental regulations or law;
and
(e) disclosure to sublicensees, and disclosure to potential Third Party
investors in confidential financing documents, provided, in each case, that any
such sublicensee or potential Third Party agrees to be bound by similar terms of
confidentiality and non-use at least equivalent in scope to those set forth in
this Section.
     Notwithstanding the foregoing, if a Party is required to make a disclosure
of the other Party’s Confidential Information pursuant to Section 11.3(c) or
(d), it shall, except where impracticable, give reasonable advance notice to the
other Party of such disclosure and use efforts to secure confidential treatment
of such information at least as diligent as such Party would use to protect its
own confidential information, but in no event less than reasonable efforts. In
any event, the Parties agree to take all reasonable actions to avoid disclosure
of Confidential Information hereunder. The Parties shall consult with each other
on the provisions of this Agreement to be redacted in any filings made by the

39



--------------------------------------------------------------------------------



 



Parties with the Securities and Exchange Commission or foreign counterpart or as
otherwise required by law.

11.4   Publications.

     (a) Each Party shall have the right to review and comment on any material
proposed for disclosure or publication by the other Party or the other Party’s
Affiliates, consultants and agents, such as by oral presentation, manuscript or
abstract, which includes Confidential Information of the other Party. Before any
such material is submitted for publication, the Party proposing publication
shall deliver, or shall ensure that the other Party’s Affiliate, consultant or
agent delivers, a complete copy to the other Party at least thirty (30) days
prior to submitting the material to a publisher or initiating any other
disclosure. Such other Party shall review any such material and give its
comments to the Party proposing publication within twenty (20) days of the
delivery of such material to such other Party. The reviewing Party has the right
to propose modifications to the publication or presentation for patent reasons,
trade secret reasons or business reasons, or for purposes of removing
Confidential Information of the reviewing Party or request a reasonable delay in
publication or presentation in order to protect trade secrets or patentable
information. If the reviewing Party requests the removal of the reviewing
Party’s Confidential Information or a delay, the publishing Party must remove
such Confidential Information or if a patent is to be filed delay publication or
presentation for a period of 90 days to enable patent applications to be filed.
Upon expiration of such 90 day period, the publishing Party is free to proceed
with the publication or presentation. Novo Nordisk shall have the right to
refuse approval without cause of publications proposed by Emisphere, except if
such publication is an authorized disclosure under Section 11.3.
     (b) With respect to oral presentation materials and abstracts, such other
Party shall make reasonable efforts to expedite review of such materials and
abstracts, and shall return such items as soon as practicable to the Party
proposing publication with appropriate comments, if any, but in no event later
than thirty (30) days from the date of delivery to the non-publishing Party.
     (c) Any publication shall reference the existence of this Agreement and
make appropriate reference to the contribution of the non-publishing Party.
11.5 Publicity.
     (a) The Parties agree to issue the press release announcing the execution
of this Agreement attached as Exhibit C to this Agreement. The wording of the
press release in Exhibit C cannot be changed by either Party without the prior
written consent of the other Party. The Parties will agree on the date, time and
venue for release of the press release in Exhibit C. Following the release of
the press release in Exhibit C, each Party shall be free to disclose, without
the other Party’s prior written consent, the existence of this Agreement, the
identity of the other Party and those terms of the Agreement which have been
previously publicly disclosed in accordance herewith. In the event of disclosure
by a Party of the terms of the Agreement which have been disclosed

40



--------------------------------------------------------------------------------



 



previously in the press release attached as Exhibit C, such Party making the
disclosure shall only be allowed to do so by using the exact same text when
making the subsequent disclosure(s) as used in the press release in Exhibit C.
     (b) Except as set forth in Section 11.5(a), any press release or other
public communications by either Party regarding this Agreement and the
relationship of the Parties created hereby shall be approved in writing in
advance by the other Party, provided that for communications required to comply
with applicable court orders or governmental regulations or by law, Section 11.3
shall apply. The Parties anticipate that a formal press release shall be
mutually prepared and approved by the Parties should a Licensed Product(s)
achieve one or more of the development or commercialization events specified in
Section 3.2.
12. Term and Termination
12.1 Term. The term of this Agreement shall commence on the Effective Date and
shall expire on a Licensed Product-by-Licensed Product, country-by-country basis
after expiration of the last to expire Licensed Patent, Formulation Intellectual
Property Patent Right and Option Agreement Formulation Intellectual Property
Patent Right or 10 years following the First Commercial Sale of a Licensed
Product(s), whichever is later, and Novo Nordisk shall then have a fully paid-up
exclusive license for that Licensed Product(s).
12.2 Termination by Novo Nordisk. Novo Nordisk shall have the right to terminate
this Agreement for any reason or for no reason and at any time, upon ninety
(90) days prior written notice to Emisphere.
12.3 Termination by Emisphere. Emisphere shall have no right to terminate this
Agreement except as explicitly provided for in the Agreement.
12.4 Emisphere shall have the right to terminate this Agreement upon thirty
(30) days written notice to Novo Nordisk in the event that Novo Nordisk (or any
of its Affiliates or any sublicensees granted rights under this Agreement to the
Licensed Patents) challenges the validity, scope or enforceability of any
Licensed Patent in any legal or Patent Authority proceeding provided however
that Emisphere has the right to terminate the Agreement only with respect to all
patents that belong to the patent family of the Licensed Patent that has been
challenged; the remainder of the Agreement as it applies to Licensed Patents
that belong to other non-challenged patent families to which rights are granted
herein shall remain valid and enforceable.
12.5 Termination for Material Breach. (a) If a Party is in material breach of
its obligations hereunder and the other Party provides written notice to the
breaching Party specifying the nature of such breach, the breaching Party shall
either cure such breach or produce a plan for such cure reasonably acceptable to
the other Party within [*****] calendar days after such written notice. If the
breaching Party does not provide a plan for cure, or comply with a plan
reasonably acceptable to the non-breaching Party, the non-breaching Party shall
have the right to terminate this Agreement by giving written notice

41



--------------------------------------------------------------------------------



 



of termination to the breaching Party. (b) Notwithstanding the foregoing, any
failure by Novo Nordisk timely to pay any amount due under Sections 3.2, 3.3 or
3.5 shall be deemed a material breach of its obligations. Novo Nordisk shall
have [*****] days following receipt of written notice of such material breach
from Emisphere to cure such breach which cure may only be effected through full
payment of all amounts due pursuant to Novo Nordisk’s obligations under such
sections.
12.6 Effect of Termination.
(a) Upon termination of this Agreement by Novo Nordisk for material breach by
Emisphere pursuant to Section 12.5, the licenses granted by Emisphere to Novo
Nordisk under Section 2.1, the restrictions on Emisphere’s activities under
Sections 2.1 and 2.2, and each Party’s obligations under Article 3,
Sections 4.1, 4.2, 4.3, 4.5, 4.6, 4.8 (last three sentences only), Article 5,
Sections 6.1, 6.2, 6.3, 7.1, 7.2, 7.4, 7.5, 7.6, Articles 8 and 9, Emisphere
covenants in Section 10.2 (c) (ii) and 10.2 (d), Sections 10.5, 11.1, 11.2,
11.3, 11.5, 12.1, 12.6(a), (d) and (e), 12.7, 12.8, 13.2, 13.3, 13.4, Article 14
(except Section 14.10) shall survive such termination and shall remain in effect
subject to Novo Nordisk’s compliance with its obligations under Article 3,
Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.6, 4.8 (last three sentences only),
Article 5 (except for Section 5.6), Sections 6.1, 6.2, 6.3, 7.1, 7.2, 7.4, 7.5,
7.6, Articles 8 and 9, Sections 10.5, 11.1, 11.2, 11.3, 11.5, 12.1, 12.6(a),
(d) and (e), 12.8, 13.2, 13.3, 13.4 and Article 14 (except Section 14.10). Any
terms defined in Section 1 of this Agreement which are being referenced in any
of the aforementioned surviving sections shall also remain in effect after
termination of the Agreement. In addition, Sections 12.2, 12.3. 12.4, 12.5, and
12.6(b) and (c) shall survive with respect to the foregoing surviving
provisions.
(b) Upon termination of this Agreement by Emisphere for material breach by Novo
Nordisk pursuant to Section 12.5:
(i) the licenses granted by Emisphere under Sections 2.1 and 2.2 shall
automatically terminate and revert to Emisphere and the restrictions on
Emisphere’s activities under Sections 2.1 and 2.2 shall automatically terminate;
and
(ii) Novo Nordisk shall transfer to Emisphere as soon as reasonably practicable
all information relating solely to the Program Carrier(s) (if any) and/or
received by Novo Nordisk under Sections 4.2 and 7.2 of this Agreement, except if
such information relates also to the GLP-1 Development and License Agreement (as
defined in that agreement) and the option agreement relating to the GLP-1
Development and License Agreement (as defined in that agreement) where the
transfer of any information relating to the GLP-1 Development and License
Agreement from Novo Nordisk to Emisphere shall be governed by the provisions of
that GLP-1 Development and License Agreement.

42



--------------------------------------------------------------------------------



 



(c) Upon termination of this Agreement in its entirety by Novo Nordisk pursuant
to Section 12.2:
(i) the licenses granted by Emisphere under Sections 2.1 and 2.2 shall
automatically terminate and revert to Emisphere and the restrictions on
Emisphere’s activities under Sections 2.1 and 2.2 shall automatically terminate;
(ii) Novo Nordisk shall transfer to Emisphere as soon as reasonably practicable
all information received by Novo Nordisk under Sections 4.2 and 7.2 of this
Agreement, except if such information relates also to the GLP-1 Development and
License Agreement (as defined in that agreement) and the option agreement
relating to the GLP-1 Development and License Agreement (as defined in that
agreement) where the transfer of any information relating to the GLP-1
Development and License Agreement from Novo Nordisk to Emisphere shall be
governed by the provisions of that GLP-1 Development and License Agreement; and
(iii) Upon Emisphere’s request, the Parties shall negotiate in good faith the
potential transfer of other information solely related to the Program Carriers.
(d) Expiration or termination of this Agreement shall not relieve the Parties of
any obligation accruing prior to such expiration or termination.
(e) Within thirty (30) days following the expiration or termination of this
Agreement, except to the extent and for so long as a Party retains license
rights under Sections 12.6(a) and except as provided in Section 7.2, each Party
shall destroy or deliver to the other Party any and all Confidential Information
of the other Party in its possession. Notwithstanding the above, each Party may
retain one archival copy of the other Party’s Confidential Information solely
for the purpose of ascertaining its compliance with the confidentiality
obligations of this Agreement.
12.7 Damages; Relief. Expiration or termination of this Agreement shall not
preclude either Party from claiming any other damages, compensation or other
remedies available at law that it may be entitled to upon such expiration or
termination.
12.8 Rights in Bankruptcy. The occurrence of bankruptcy of Emisphere, will not,
in itself, impact Novo Nordisk’s license under this Agreement, nor adversely
impact the right of Emisphere to receive royalties or milestones. All rights and
licenses granted under or pursuant to this Agreement by Emisphere to Novo
Nordisk are, and shall otherwise be deemed to be, for purposes of Section 365(n)
of the U.S. Bankruptcy Code, licenses of right to “intellectual property” as
defined under Section 101 of the U.S. Bankruptcy Code. The Parties agree that
Novo Nordisk, as licensee of such rights under this Agreement, shall retain and
may fully exercise all of its rights and elections under the U.S. Bankruptcy
Code. The Parties further agree that, in the event of the commencement

43



--------------------------------------------------------------------------------



 



of a bankruptcy proceeding by or against Emisphere under the U.S. Bankruptcy
Code, Novo Nordisk shall be entitled to a complete duplicate of (or complete
access to, as appropriate) any such intellectual property and all embodiments of
such intellectual property, shall be promptly delivered to Novo Nordisk (i) upon
any such commencement of a bankruptcy proceeding upon Novo Nordisk’s written
request therefor, unless Emisphere elects to continue to perform all of its
obligations under this Agreement, or (ii) if not delivered under (i) above,
following the rejection of this Agreement by or on behalf of the Party subject
to such proceeding upon written request therefore by the non-subject Party. Novo
Nordisk agrees that in consideration of the rights granted under the license it
will pay to Emisphere all royalty and milestone payments which would have been
payable under this Agreement by Novo Nordisk in respect of the exercise of its
rights under the license granted in this Agreement. The provisions of this
Section 12.8 are without prejudice to any rights Novo Nordisk may have arising
under any applicable insolvency statute or other applicable law.
12.9 Survival.
(a) In the event of expiration of this Agreement under Section 12.1,
Sections 2.1 (a), 4.3, 8.1 (c), (d), and (e), Article 9, Sections 10.5, 11.1,
11.2, 11.3, 12.6 (d) and (e), 12.8, this 12.9, 13.2, 13.3, 13.4 and Article 14
(except Section 14.10) shall survive and remain in effect after such expiration
of the Agreement. Any terms defined in Section 1 of this Agreement which are
being referenced in any of the aforementioned surviving sections shall also
remain in effect after expiration of the Agreement.
(b) In the event of termination of this Agreement (except if such termination is
by Novo Nordisk under Section 12.5 for Emisphere’s material breach in which case
Section 12.6 (a) applies), Sections 8.1 (c), (d), and (e), Article 9,
Sections 10.5, 11.1, 11.2, 11.3, 12.6, 12.7, this 12.9, 13.2, 13.3, 13.4 and
Article 14 (except Section 14.10) shall survive termination and remain in effect
after such termination of the Agreement. Any terms defined in Section 1 of this
Agreement which are being referenced in any of the aforementioned surviving
sections shall also remain in effect after termination of the Agreement.
13. Governing Law and Dispute Resolution
13.1 Resolution of Disputes by Senior Management.
In the event of a dispute, controversy or claim between the Parties under this
Agreement, such dispute, controversy or claim shall be presented to the
appropriate management within each Party for resolution except if the dispute,
controversy or claim concerns a matter or activity on which Novo Nordisk has the
right to decide at its sole discretion as set forth in the Agreement. The
appropriate management shall have sixty (60) days in which to discuss in good
faith a resolution of the dispute, controversy or claim. If the appropriate
management of the Parties are unable to resolve the matter within sixty
(60) days, the dispute, controversy or claim, shall be submitted promptly to the
to the Chief

44



--------------------------------------------------------------------------------



 



Executive Officer of Emisphere or its delegate and either the Chief Science
Officer or the Chief Operating Officer of Novo Nordisk or their delegate for
resolution. If one Party does not comply with the above, or the Chief Executive
Officer of Emisphere or its delegate and either the Chief Science Officer or the
Chief Operating Officer of Novo Nordisk are unable to resolve the dispute,
controversy or claim within thirty (30) days, the dispute, controversy or claim
shall be resolved as set forth in Section 13.3.
13.2 Governing Laws. This Agreement shall be governed in all respects by the
laws of the State of New York, USA, without regard to its choice of law
provisions.
13.3 Submission to Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby shall be brought in
the Federal court sitting in Manhattan, New York, New York, USA, and each of the
Parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.
13.4 Specific Enforcement. Each Party hereto acknowledges that the remedies at
law of the other Party for a breach or threatened breach of this Agreement would
be inadequate and, in recognition of this fact, any Party to this Agreement,
without posting any bond, and in addition to all other remedies that may be
available, shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy that may then be available.
14. General Provisions
14.1 Entire Agreement; Modification. This Agreement (including the Exhibits
hereto) is both a final expression of the Parties’ agreement and a complete and
exclusive statement with respect to all of its terms. This Agreement supersedes
all prior and contemporaneous agreements and communications, whether oral,
written or otherwise, concerning any and all subject matters contained herein in
relation to formulation of [*****], including the Option Agreement (the
confidentiality obligations of which are also superseded). For the avoidance of
doubt, except to the extent expressly stipulated in this Agreement, this
Agreement shall constitute a separate agreement between the Parties that does
not modify the GLP-1 Development and License Agreement. No trade customs,
courses of dealing or courses of performance by the Parties shall be relevant to
modify, supplement or explain any term(s) used in this Agreement. This Agreement
may not be modified or supplemented by any purchase order, purchase change
order, order acceptance, standard terms of sale, invoice or the like. This
Agreement may only be modified or supplemented in writing signed by the Parties
to this Agreement.

45



--------------------------------------------------------------------------------



 



14.2 Relationship Between the Parties. The Parties’ relationship, as established
by this Agreement, is solely that of independent contractors. This Agreement
does not create any partnership, joint venture or similar business relationship
between the Parties. Neither Party is a legal representative of the other Party;
neither Party can assume or create any obligation, representation, warranty or
guarantee, express or implied, on behalf of the other Party for any purpose
whatsoever.
14.3 Non-Waiver. The failure of a Party to insist upon strict performance of any
provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing signed by such Party, and, if applicable, shall be as to a
particular matter and for a particular period of time.
14.4 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either Party without the prior written consent of the other Party; provided,
however, that either Party may assign this Agreement and its rights and
obligations hereunder without the other Party’s consent:
(a) in connection with the transfer or sale of all or substantially all of the
business of such Party to which this Agreement relates to a Third Party, whether
by merger, sale of stock, sale of assets or otherwise, so long as such Third
Party agrees in writing to assume all of the rights and obligations of the
assigning Party under this Agreement, and provided that in the event of a
transaction (whether this Agreement is actually assigned or is assumed by the
acquiring Party by operation of law), intellectual property rights of the
acquiring party to such transaction (if other than one of the Parties to this
Agreement) shall not be included in the technology licensed hereunder;
(b) in relation to Novo Nordisk, to an Affiliate of Novo Nordisk , provided that
the assigning Party shall remain liable and responsible to the non-assigning
Party hereto for the performance and observance of all such duties and
obligations by such Affiliate.
The rights and obligations of the Parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties. Any assignment not in accordance with this Agreement shall be void.
14.5 No Third Party Beneficiaries. This Agreement is neither expressly nor
impliedly made for the benefit of any party other than those executing it.
14.6 Severability. If, for any reason, any part of this Agreement is adjudicated
invalid, unenforceable or illegal by a court of competent jurisdiction, such
adjudication shall not affect or impair, in whole or in part, the validity,
enforceability or legality of any remaining portions of this Agreement. All
remaining portions shall remain in full force

46



--------------------------------------------------------------------------------



 



and effect as if the original Agreement had been executed without the
invalidated, unenforceable or illegal part.
14.7 Notices. Any notice to be given under this Agreement must be in writing and
delivered either (a) in person, (b) by any method of mail (postage prepaid)
requiring return receipt, (c) by overnight courier confirmed thereafter to the
Party to be notified at its address (es) given below, or at any address such
Party has previously designated by prior written notice to the other. Notice
shall be deemed sufficiently given for all purposes upon the earlier of: (a) the
date of actual receipt; (b) if mailed, five business days after the date of
postmark; or (c) if delivered by overnight courier, the next business day the
overnight courier regularly makes deliveries.
If to Novo Nordisk, notices must be addressed to:

     
 
  Novo Nordisk A/S
 
   
 
  Novo Allé
 
   
 
  2880 Bagsvaerd
 
  Denmark
 
  Attn: Head of Business Development
 
   
With a copy to:
  Novo Nordisk A/S
 
  Novo Allé
 
  2880 Bagsvaerd
 
  Denmark
 
  Attn: General Counsel
 
    If to Emisphere, notices must be addressed to:
 
   
 
  Emisphere Technologies, Inc.
 
  240 Cedar Knolls Road
 
  Cedar Knolls, NJ 07960
 
  Attention: President and CEO
 
   
With a copy to:
  Emisphere Technologies, Inc.
 
  240 Cedar Knolls Road
 
  Cedar Knolls, NJ 07960
 
  Attention: General Counsel

14.8 Force Majeure. Except for the obligation to make payment when due, each
Party shall be excused from liability for the failure or delay in performance of
any obligation under this Agreement by reason of any event beyond such Party’s
reasonable control including but not limited to Acts of God, fire, flood,
explosion, earthquake, or other natural forces, war, civil unrest, accident,
destruction or other casualty, any lack or failure of transportation facilities,
any lack or failure of supply of raw materials, any

47



--------------------------------------------------------------------------------



 



strike or labor disturbance, or any other event similar to those enumerated
above. Such excuse from liability shall be effective only to the extent and
duration of the event(s) causing the failure or delay in performance and
provided that the Party has not caused such event(s) to occur. Notice of a
Party’s failure or delay in performance due to force majeure must be given to
the other Party within ten (10) calendar days after its occurrence. All delivery
dates under this Agreement that have been affected by force majeure shall be
tolled for the duration of such force majeure. In no event shall any Party be
required to prevent or settle any labor disturbance or dispute.
14.9 Except as provided herein, nothing contained in this Agreement shall be
construed as conferring any right on either Party to use in advertising,
publicity or other promotional activities any name, trade name, trademark or
other designation of the other Party, including any contraction, abbreviation or
simulation of any of the foregoing, unless the express written permission of
such other Party has been obtained.
14.10 Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original document, and all of which, together with this
writing, shall be deemed one instrument.

48



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement.

          Emisphere Technologies, Inc.
    By:    /s/ Michael V. Novinski     Name:   Michael V. Novinski      Title:  
President and Chief Executive Officer   

 Date: 20 December 2010

          Novo Nordisk AS
    By:   /s/ Peter Kurtzhals      Name:   Peter Kurtzhals      Title:   Senior
Vice President, Diabetes Research Unit   

 Date: 20 December 2010

49



--------------------------------------------------------------------------------



 



Exhibit A
STRUCTURES OF CARRIERS [*****]and [*****]
[*****]
[*****]
[*****]
[*****]

50



--------------------------------------------------------------------------------



 



Exhibit B
PATENTS AND PENDING PATENT APPLICATIONS
[*****]

51



--------------------------------------------------------------------------------



 



Exhibit C
PRESS RELEASE
NOVO NORDISK A/S AND EMISPHERE TECHNOLOGIES, INC.
ANNOUNCE LICENSE AGREEMENT TO DEVELOP
ORAL FORMULATION OF INSULIN FOR DIABETES
CEDAR KNOLLS, NJ, December XX, 2010 — Emisphere Technologies, Inc. (OTC BB:
EMIS) and Novo Nordisk A/S (NYSE: NVO) today announced that they have entered
into an exclusive Development and License Agreement to develop and commercialize
oral formulations of Novo Nordisk’s insulins, which have the potential of
treating diabetes, using Emisphere’s Eligen® Technology. This is the second
license agreement between the two companies. The first agreement, for the
development of oral formulations of GLP-1 receptor agonists, was signed in
June 2008, with a potential drug currently in a Phase I clinical trial.
The Insulin agreement includes $57.5 million in potential product development
and sales milestone payments to Emisphere, of which $5 million will be payable
upon signing, as well as royalties on sales. Further financial details of the
agreement were not made public.
“This is an encouraging agreement on a promising technology for oral
administration of proteins. We are delighted to continue working with Emisphere
and their Eligen® Technology. It fits very well with Novo Nordisk’s strategy
within diabetes research”, said Peter Kurtzhals, Senior Vice President, Diabetes
Research Unit at Novo Nordisk.
This extended partnership with Novo Nordisk is important for Emisphere for
several reasons, said Michael V. Novinski, President and Chief Executive Officer
of Emisphere. “To date, our collaboration with Novo Nordisk has been productive,
and today’s agreement has the potential to offer significant new solutions to
millions of people with diabetes worldwide. Finally, it also serves to further
validate our Eligen® Technology.”
Emisphere’s broad-based drug delivery technology platform, known as the Eligen®
Technology, uses proprietary, synthetic chemical compounds, known as Emisphere
delivery agents, sometimes called carriers. Emisphere’s Eligen® Technology makes
it possible to deliver a therapeutic molecule without altering its chemical form
or biological integrity.
About Novo Nordisk
Novo Nordisk is a global healthcare company with 87 years of innovation and
leadership in diabetes care. The company also has leading positions within
haemophilia care, growth hormone therapy and hormone replacement therapy.
Headquartered in Denmark, Novo Nordisk employs approximately 30,100 employees in
76 countries, and markets its products in 179 countries. Novo Nordisk’s B shares
are listed on NASDAQ OMX Copenhagen (Novo-B). Its ADRs are listed on the New
York Stock Exchange (NVO). For more information, visit novonordisk.com.

52



--------------------------------------------------------------------------------



 



About Emisphere Technologies, Inc.
Emisphere is a biopharmaceutical company that focuses on the unique and improved
delivery of therapeutic molecules or nutritional supplements using its
proprietary Eligen® Technology. The Eligen® Technology can be applied to the
oral route of administration as well as other delivery pathways such as buccal,
rectal, inhalation, intra-vaginal or transdermal. The company’s website is
www.emisphere.com. For more information, please contact:
Novo Nordisk A/S
Media:
  Investors:
 
   
Katrine Sperling
  Klaus Davidsen
Tel: (+45) 4442 6718
  Tel: (+45) 4442 3176
krsp@novonordisk.com
  klda@novonordisk.com
 
   
 
  Kasper Roseeuw Poulsen
 
  Tel: (+45) 4442 4471
 
  krop@novonordisk.com
 
   
 
  Jannick Lindegaard
 
  Tel: (+45) 4442 4765
 
  jlis@novonordisk.com
In North America:
  In North America
Lori Moore
  Hans Rommer
Tel: (+1) 609 919 7991
  Tel: (+1) 609 919 7937
lrmo@novonordisk.com
  hrmm@novonordisk.com

Emisphere Technologies, Inc.
Media:
  Investors:
 
   
Karen Kelsch
  Michael R. Garone
Tel: (+1) 973-532-8101
  Tel : (+1) 973-532-8005
kkelsch@emisphere.com
  mgarone@emisphere.com

Safe Harbor Statement Regarding Forward-looking Statements
The statements in this release and oral statements made by representatives of
Emisphere relating to matters that are not historical facts (including without
limitation those regarding the timing or potential outcomes of research
collaborations or clinical trials, any market that might develop for any of
Emisphere’s product candidates and the sufficiency of Emisphere’s cash and other
capital resources) are forward-looking statements that involve risks and
uncertainties, including, but not limited to, the likelihood that future
research will prove successful, the likelihood that any product in the research
pipeline will receive regulatory approval in the United States or abroad, the
ability of Emisphere and/or its partners to develop, manufacture and
commercialize products using Emisphere’s drug delivery technology, Emisphere’s
ability to fund such efforts with or without partners, and other risks and
uncertainties detailed in Emisphere’s filings with the Securities and Exchange
Commission, including those factors discussed under the caption “Risk Factors”
in Emisphere’s Annual Report on Form 10-K (file no. 000-17758) filed on
March 25, 2010, Emisphere’s Quarterly Report on Form 10-Q filed on May 17, 2010,
Emisphere’s Quarterly Report on Form 10-Q filed on August 16, 2010, and
Emisphere’s Quarterly Report on Form 10-Q filed on November 12, 2010 .

53



--------------------------------------------------------------------------------



 



Exhibit D
NOVO NORDISK TECHNOLOGICAL COMPETITORS
[*****]

54



--------------------------------------------------------------------------------



 



Exhibit E
Excluded Carrier List
[*****]

55



--------------------------------------------------------------------------------



 



Exhibit F
Excluded API List
Excluded API List
[*****]

56